Exhibit 10.13

Stock Purchase Agreement

This Stock Purchase Agreement (“Agreement”) is made as of March 31, 2010 among
(i) Neogen Corporation, a Michigan corporation whose address is 620 Lesher
Place, Lansing, Michigan 48912 (“Buyer”), (ii) GeneSeek, Inc., a Nebraska
corporation whose address is 4665 Innovation Drive, Lincoln, Nebraska 68521
(“Company”), and (iii) the shareholders of the Company listed on attached
Exhibit A (collectively, “Sellers”, and individually, a “Seller”).

Recitals

A. Sellers own the number of shares opposite their names on Exhibit A, the
aggregate number of which shares is all of the Company’s issued and outstanding
shares. The aggregate Company shares owned by all Sellers is referred to as the
“Sellers’ Shares”. The number of Company shares owned by a Seller listed on
Exhibit A is referred to as the “Seller’s Shares”. Each share of the Company’s
stock outstanding is referred to as a “Share”.

B. Company is engaged in the business of genomic research, testing and analysis
related to food, agriculture and veterinary applications including but not
limited to genotyping, SNP discovery and DNA sequence analysis, and services
associated with providing these analyses (collectively, “Business”).

C. Buyer desires to purchase, and Sellers desires to sell, the Sellers’ Shares
upon the terms, conditions and covenants contained in this Agreement.

The parties agree as follows:

1. Purchase and Sale. Based upon the representations, warranties and agreements
contained in this Agreement and subject to the terms and conditions set forth in
this Agreement, at the Closing Date, as defined in Section 3, Sellers agree to
sell, transfer and deliver to Buyer, and Buyer shall purchase and accept from
Sellers, the Shares.

2. Purchase Price; Method of Payment. Sellers agree to sell the Shares, and
Buyer to purchase the Shares, for the total consideration provided in this
Section 2, subject to all limitations and adjustments provided in this
Agreement, which total consideration shall be paid pro rata to the Sellers based
on their share ownership as provided in this Section (“Price”).

(a) Cash Price. Buyer shall pay Sellers, in proportion to their relative stock
holdings as listed on Exhibit A, Twelve Million Five Hundred Forty Five Thousand
Three Hundred Four and XX/100 Dollars ($12,545,304) in immediately available
funds to Sellers at Closing (“Cash Price”), subject to adjustment as provided in
this Agreement.



--------------------------------------------------------------------------------

(b) Adjustment of Cash Price. The Cash Price payable at Closing shall be
adjusted as follows:

(1) Not less than two business days prior to the Closing Date, Seller will
prepare and deliver a certificate (“Net Assets Certificate”) containing Seller’s
best estimate, as of the Closing Date, of the Company’s estimated total assets
(“Estimated Closing Total Assets”) and the Company’s estimated total liabilities
(“Estimated Closing Total Liabilities”). The Estimated Closing Total Assets and
Estimated Total Liabilities shall be determined in accordance with GAAP (as
defined in Section 4.(c)(3)) consistent with the Company’s past practices;
provided (i) no tax refunds in excess of income taxes payable shall be included
in the calculation; (ii) there shall be no tax refund, credit or reduction in
Taxes forming part of the Total Assets or Total Liabilities (as these terms are
defined in the next sentence), as applicable, or the Final Closing Total Assets
or Final Closing Total Liabilities (as these terms are defined in Section 13)
attributable to any payments pursuant to the Option Grantee Documents (as
defined in Section 6.(c)); and (iii) Sellers shall be entitled to treat
$101,665, associated with the Nebraska Advantage, as a part of the Total Assets
and Final Total Assets. Total assets and total liabilities of the Company
determined pursuant to this Section 2.(b)(1) are referred to as “Total Assets”
and “Total Liabilities”, respectively. Representatives from Seller and Buyer
shall jointly take a physical inventory on or about the Closing Date using a
mutually acceptable procedure from which the estimated Inventories (as defined
in Section 4.(h)) as of Closing Date shall be calculated and using such counts
the final Inventories shall be computed.

(2) On the Closing Date, the Cash Price shall be adjusted by the amount
(“Closing Purchase Price Adjustment Amount”) which shall equal the Estimated
Closing Total Assets minus the Estimated Closing Total Liabilities. If the
Closing Purchase Price Adjustment Amount is greater than Eight Hundred Forty
Five Thousand Dollars ($845,000) (“Target Net Assets”), then the Cash Price
payable at Closing shall be increased dollar for dollar by 90.9% of the Closing
Purchase Price Adjustment Amount in excess of the Target Net Assets. If the
Closing Purchase Price Adjustment Amount is less than the Target Net Assets,
then the Cash Price payable at Closing shall be decreased dollar for dollar by
90.9% of the deficiency compared to the Target Net Assets.

(3) After the Closing Date and pursuant to the procedure set forth and as
defined in Section 12, the Cash Price shall be adjusted by the amount
(“Post-Closing Purchase Price Adjustment Amount”) which shall equal the Final
Closing Net Assets Value minus the Closing Purchase Price Adjustment Amount. If
the Post-Closing Purchase Price Adjustment Amount is a positive number, then the
Cash Price shall be increased by the Applicable Percentage (as defined in
Section 2.(d)(8)) times the Post-Closing Purchase Price Adjustment Amount
(“Upward Adjusted Post-Closing Purchase Price Adjustment Amount”) and Buyer
shall immediately (and in any event within five business days) after the final
determination thereof pay to Sellers the Upward Adjusted Post-Closing Purchase
Price Adjustment Amount by wire transfer



--------------------------------------------------------------------------------

of immediately available funds to an account designated in writing by Sellers.
If the Post-Closing Purchase Price Adjustment Amount is a negative number, then
the Cash Price shall be decreased by the Applicable Percentage times the
Post-Closing Purchase Price Adjustment Amount (“Downward Adjusted Post-Closing
Purchase Price Adjustment Amount”) and Sellers shall immediately (and in any
event within five business days) after the final determination thereof pay to
Buyer the Downward Adjusted Post-Closing Purchase Price Adjustment Amount by
wire transfer of immediately available funds to an account designated in writing
by Buyer. The party that owes the other any amount pursuant to this
Section 2.(b)(3) agrees to pay that party interest at the prime rate published
in the Wall Street Journal plus 6% between the date on which the amount was due
and the date on which the amount due is paid in full.

(c) Contingent Price. Buyer shall pay Sellers the following amounts (“Contingent
Price”) within 30 days of the end of applicable Counting Year (as defined in
Section 2.(d)(1)) and provide Sellers with a statement showing the computation
by which the amount payable was determined:

(1) The Applicable Percentage times 50% of the excess, if any, of the sum of the
Gross Profit (as defined in Section 2.(d)(2)) minus Applicable Depreciation (as
defined in Section 2.(d)(5)) minus the Base (as defined in Section 2.(d)(6)) for
the first Counting Year (as defined in Section 2.(d)(1)) after the Closing Date;
provided in no event shall the amount payable by Buyer (i) pursuant to
Section 2.(a), (b) and (c)(1) exceed the Cap (as defined in Section 2.(d)(7));
and (ii) unless the Principal Shareholders are employed by or consultants to the
Company in an active management role during the entire first Counting Year;
provided further the requirement of Section 2.(c)(1)(ii) shall not be applicable
if (A) either of the Principal Shareholders’ employment or consultancy is
terminated during the first Counting Year by Buyer for reasons other than Cause
(as defined in Section 2.(d)(9)); (B) either of the Principal Shareholders dies
(and the remaining Principal Shareholder remains employed or consulting as
applicable unless he too dies or is Disabled during the first Counting Year); or
(C) either of the Principal Shareholders is Disabled (as defined in
Section 2.(d)(10)) (and the remaining Principal Shareholder remains employed or
consulting as applicable unless he too dies or is Disabled during the Counting
Year).

(2) The Applicable Percentage times 50% of the excess, if any, of the sum of the
Gross Profit minus Applicable Depreciation minus the Base for the second
Counting Year after the Closing Date; provided in no event shall the amount
payable by Buyer (i) pursuant to Section 2.(a), (b), (c)(1) and (c)(2) exceed
the Cap; and (ii) unless the Principal Shareholders are employed by or
consultants to the Company in an active management role during the entire second
Counting Year; provided further the requirement of Section 2.(c)(2)(ii) shall
not be applicable if (A) either of the Principal Shareholders’ employment or
consultancy is terminated by Buyer during the second Counting Year for reasons
other than Cause; (B) either of the Principal Shareholders dies (and the
remaining Principal Shareholder remains employed or consulting as applicable
unless he too dies or is Disabled during the second Counting Year); or
(C) either of the Principal Shareholders is Disabled (and the remaining
Principal Shareholder remains employed or consulting as applicable unless he too
dies or is Disabled during the second Counting Year).



--------------------------------------------------------------------------------

(3) The Applicable Percentage times 50% of the excess, if any, of the sum of the
Gross Profit minus Applicable Depreciation minus the Base for the third Counting
Year after the Closing Date; provided in no event shall the amount payable by
Buyer (i) pursuant to Section 2.(c)(3) exceed One Million Five Hundred Thousand
Dollars ($1,500,000); (ii) pursuant to Section 2.(a), (b), (c)(1), (c)(2) and
(c)(3) exceed the Cap; and (iii) unless the Principal Shareholders are employed
by or consultants to the Company in an active management role during the entire
third Counting Year; provided further the requirement of Section 2.(c)(3)(ii)
shall not be applicable if (A) either of the Principal Shareholders’ employment
or consultancy is terminated by Buyer during the second Counting Year for
reasons other than Cause; (B) either of the Principal Shareholders dies (and the
remaining Principal Shareholder remains employed or consulting as applicable
unless he too dies or is Disabled during the third Counting Year); or (C) either
of the Principal Shareholders is Disabled (and the remaining Principal
Shareholder remains employed or consulting as applicable unless he too dies or
is disabled during the third Counting Year).

(d) Definitions. The following terms are defined as follows:

(1) The term “Counting Year” shall mean each full 12 month period after the
Closing for the period April 1st to March 31st.

(2) The term “Gross Profit” shall mean the Net Sales (as defined in
Section 2(d)(3)) minus Cost of Goods Sold (as defined in Section 2.(d)(4)) with
the computation of Gross Profit and Cost of Goods Sold made in accordance with
GAAP consistent with Company’s past accounting practices.

(3) The term “Net Sales” shall mean, with respect to all products and services
sold by the Company, the total gross invoices for such items less (i) trade,
quantity or cash discounts actually allowed and taken, (ii) freight costs,
customs duties, use, tariff, import/export duties, excise taxes and sales taxes,
if any, related to the sale of such items, and (iii) amounts allowed by reason
of rejections and reasonable allowances for return of goods.

(4) The term “Cost of Goods Sold” shall mean, with respect to all products and
services sold by the Company, the invoice cost of raw material (exclusive of
freight, special handling insurance charges, and applicable sales/use tax) and
labor and fringe benefit cost determined in the same manner as to the Company’s
2009 costs of goods sold. The wages, payroll taxes, simple IRA and health and
dental insurance for the Principal Shareholders, Keller, Dronova and Martin are
excluded from 2009 costs of goods sold. Any new employees hired in a Counting
Year under the job title as Laboratory Technician, Laboratory Assistant,
Laboratory Manager, or Diagnostics Laboratory Technician will be included in the
definition of Costs of Goods Sold. All other new employees hired in a Counting
Year will be excluded from the



--------------------------------------------------------------------------------

definition of Costs of Goods Sold unless there is a written agreement between
the Sellers and Buyer to include other positions. Cost of Goods Sold will be
determined according to the definition contained in this Section 2.(d)(4) in
determining the Contingent Price regardless of how cost of goods sold is
computed by Buyer for financial reporting or other purposes.

(5) The term “Applicable Depreciation” shall mean the Company’s depreciation for
financial statement purposes during the Counting Year consisting of the
depreciation of (i) depreciable assets reflected in the Company’s books at
Closing; (ii) assets relating to the Contribution as provide in Section 9; and
(iii) other capital investments.

(6) The term “Base” shall mean Three Million and XX/100 Dollars ($3,000,000).

(7) The term “Cap” shall mean Nineteen Million Ninety One Thousand One Hundred
and XX/100 Dollars ($19,091,100).

(8) The term “Applicable Percentage” shall mean either (i) 90.91% if all the
Option Grantees (as defined in Section 4.(a)(5)) are employed by Buyer on the
last day of the applicable Counting Year (“Employed Option Grantees”); or
(ii) the percentage determined by a fraction, the numerator of which is Sellers’
Shares and the denominator of which is the sum of the (A) the Sellers’ Shares;
plus (B) the sum of the Option Shares of each of the Employed Option Grantees
(as defined in Exhibit 4.(d)(5)).

(9) The term “Cause” shall mean (i) conviction of or a judgment against by
either of the Principal Shareholders for an employment related offense of
dishonesty and fraud; (ii) material breach of the terms and conditions of
Buyer’s work rules; (iii) failure of either of the Principal Shareholders to
reasonably perform their assigned duties (after the Principal Shareholder has
been given notice of the deficiency and afforded ten days opportunity to cure);
(iv) gross negligence or willful or wanton misconduct; or (v) commission of a
crime that might adversely affect the business or reputation of the Company or
its affiliates or a Principal Shareholder’s suitability or acceptability to the
employees, suppliers or customers of the Company or its affiliates.

(10) The term “Disability” or “Disabled” shall mean a Principal Shareholder’s
inability to perform his normal duties for a six month continuous period.

(e) Sellers Review of Calculation. Sellers who owned at least 80% of the
Company’s stock prior to Closing, as a group, may ascertain compliance with
Buyer’s obligations under Section 2.(c) by notifying Buyer in writing within
thirty days after receipt of Buyer’s notification under Section 2.(c) of
Sellers’ desire to verify such information. Within twenty business days from
such notification, Buyer shall provide to Sellers or as the case may be, to
Sellers’ representative, such books and records, possibly in an electronic form,
as may be reasonably required to verify such information. Receipt of such copies



--------------------------------------------------------------------------------

shall not preclude Sellers from the right to perform a more extensive audit at
Buyer’s office during normal business hours to verify further such information.
Buyer shall allow such audit to be performed so that it can be completed within
thirty days after the date on which Sellers notified Buyer that it desired to
verify such information.

(1) If Sellers disagree with Buyer’s calculations under Section 2.(c), they
shall notify Buyer within thirty days from the date on which Sellers notified
Buyer that it desired to verify such information (“Sellers’ Contingent Price
Objections”).

(2) If Buyer disagrees with Sellers’ Contingent Price Objections, it shall
notify Sellers and the parties shall attempt to resolve the disagreement. If
Buyer fails to so notify Sellers in writing within thirty days of the Sellers’
Contingent Price Objections, then Buyer shall be deemed to have accepted the
findings set forth in the Sellers’ Contingent Price Objections and Buyer shall
have waived all claims to the contrary. If the parties fail to agree on the
Sellers’ Contingent Price Objections, Buyer shall pay the undisputed portion of
Sellers’ Contingent Price Objections within 75 days after the end of the
applicable Counting Year and the remainder of such disagreement shall be
resolved in accordance with the principles set forth in Section 12.

(3) Each such audit shall be at Sellers’ expense; provided, that if it is
finally determined Buyer has breached its payment obligation by an amount in
excess of $50,000 under Section 2.(c), then Buyer shall pay the reasonable costs
of such audit.

(4) If Buyer agrees with Sellers’ Contingent Price Objections or the findings of
the audit has been confirmed under Section 12, Buyer shall pay within ten
business days the due amount pursuant to Section 2.(c).

(f) Seller Releases. In consideration for payment of the Price, as of and
following the Closing Date, each Seller (on each Seller’s own behalf and on
behalf of each Seller’s heirs, personal representatives, officers, directors,
successors and assigns, as applicable) knowingly, voluntarily and
unconditionally releases, forever discharges, and covenants not to sue Buyer or
the Company, their respective predecessors, successors, parents, subsidiaries
and affiliates, and all of their respective current and former officers,
directors, employees, agents, and representatives from and for any and all
claims, causes of action, demands, suits, debts, obligations, liabilities,
damages, losses, costs, and expenses (including attorneys’ fees) of every kind
or nature whatsoever, known or unknown, actual or potential, suspected or
unsuspected, fixed or contingent, that each Seller has or may have, now or in
the future, arising out of, relating to, or resulting from any act of commission
or omission, errors, negligence, strict liability, breach of contract, tort,
violations of law, matter or cause whatsoever from the beginning of time to the
Closing Date, with respect to the Company, to the extent permitted by law except
to the extent arising under the transaction contemplated by the Agreement;
provided each Seller who is an officer or director shall remain entitled to
indemnification by the Company for all claims as to which they would have been
so entitled prior to Closing for actions or inaction within the scope of
Seller’s duties.



--------------------------------------------------------------------------------

(g) Buyer Restrictions. Buyer agrees that, until the determination of the
Contingent Price and the passage of the Counting Years, Buyer shall conduct the
Business in a commercially reasonable manner and shall (i) not dissolve or
liquidate the Company; (ii) not make any transfers of assets or liabilities
outside the ordinary course of business which would have the result of
negatively impacting the Contingent Price; (iii) not charge the Company with any
of Buyer’s expenses in connection with this transaction; (iv) not delay receipt
of Net Sales, or accelerate Costs of Goods Sold, to a period outside the
Counting Year; or (v) not change the business solely for the purpose of reducing
the Contingent Price. Buyer agrees that (I) any changes made to the Company’s
accounting methods which are inconsistent with those used by the Company before
Closing shall be disregarded in calculating the Contingent Price; and (ii) any
transactions between the Company and its affiliates shall be at arm’s length.

(h) Buyer Sale of Business Assets. In the event Buyer or Company consummates or
enters into an agreement regarding a sale of all or substantially all of the
Business assets at any time prior to the final determination of the aggregate
Contingent Price, Buyer shall, as part of such sale, require the purchaser to
fulfill the terms of this Agreement.

3. The Closing. The closing of the purchase and sale of the Shares as provided
in this Agreement shall be no later than March 31, 2010 at the offices of Buyer,
or at such other place as may be fixed by mutual agreement of Buyer and Sellers.
The date and event of closing are respectively referred to in this Agreement as
the “Closing Date” and “Closing.” The Closing shall be deemed to occur at 5:00
p.m. EST on the Closing Date, with Buyer responsible for income and expenses of
Company properly recorded after 5:00 pm EST on the Closing Date. At the Closing:

(a) Each Seller shall deliver to Buyer stock certificates representing all of
the Shares owned by that Seller, accompanied by stock powers, duly endorsed to
Buyer or other duly executed instruments of transfer approved by Buyer and the
certificates and other items required by Section 6; and

(b) Buyer shall deliver to each Seller that Seller’s portion of the Price
payable at Closing as provided in Section 2, certificates and other items
required by Section 7.

4. Representations and Warranties of Sellers. In order to induce Buyer to enter
into this Agreement, each of the Sellers makes the following representations and
warranties to Buyer:

(a) Organization and Qualification, Subsidiaries and Ownership.

(1) The Company is validly existing and in good standing under the laws of
Nebraska. No failure on the part of Company to be qualified as a foreign
corporation in any jurisdiction materially and adversely affects the Business or
financial position or results of the operation of the properties of Company by
reason of



--------------------------------------------------------------------------------

any disability affecting its right to own property, collect receivables, enforce
contracts or otherwise. Company has the requisite corporate power and authority
to own or hold under lease or similar agreement all of its properties and to
carry on the Business as it is now being conducted. Company is duly qualified to
do business and is in good standing as a foreign corporation in the state and
jurisdiction as a foreign corporation is required in connection with the conduct
of its business, a true and complete list of which is set forth on Exhibit
4.(a)(1). Company has previously delivered to Buyer complete and correct copies
of Company’s Articles of Incorporation and Bylaws and all amendments to them and
all organizational documents of the Subsidiary. Company has delivered to Buyer a
complete and accurate copy of the Company minute book from 1996 through 2010 in
which there is accurate records of all meetings, and consents in lieu of
meetings, of the Company’s board of directors and shareholders held or executed
since the incorporation of Company,. The stock books and ledgers of Company have
been delivered to Buyer for its inspection, and such books and records are
accurate and complete. No preferred shares of the Company are or were issued and
outstanding.

(2) Company has no subsidiaries or other divisions or operations and neither
owns nor has a right or obligation to acquire any equity interest (or option) of
any other entity. Company neither participates nor has an interest in any joint
venture or similar agreement.

(3) The Shares constitute all of the issued and outstanding shares of capital
stock of, and other voting, equity or other ownership interest in, Company.
Other than the Sellers, no person or entity is or will be entitled to receive
any payment from Buyer with respect to the transfer of the Shares to Buyer. The
authorized capital stock of the Company is 100,000 shares of voting common stock
of which 22,727 are issued and outstanding. All Shares have been validly
authorized and issued, are fully paid and non-assessable and have not been
issued in violation of any preemptive right or of any securities laws. Other
than the 2009 Non-Qualified Stock Option Plan, adopted on November 23, 2009
(“GeneSeek Option Plan”), there is no security, option, warrant, right, call,
subscription, agreement, commitment or understanding of any nature whatsoever,
fixed or contingent, that directly or indirectly (i) calls for the issuance,
sale, pledge, or other disposition of any shares of Company stock or any
securities convertible into, or other rights to acquire, any Company shares;
(ii) obligates Company or any other entity to grant, offer or enter into any of
the forgoing; or (iii) relates to the voting or control of any such capital
stock, securities or rights.

(4) Each Seller owns of record and beneficially the Seller’s Shares. Each Seller
has, and shall transfer to Buyer at Closing, good, valid and marketable title to
the Seller’s Shares free and clear of any security interest, pledge, lien,
charge, claim, option, equity, right, proxy, voting or other agreement,
restriction on transfer or encumbrance of any nature.

(5) Company has provided Buyer with a true copy of the GeneSeek Option Plan. The
GeneSeek Option Plan has been or will be terminated as of the Closing Date.
Attached Exhibit A sets forth the names of all persons to whom



--------------------------------------------------------------------------------

grants were made by the Company pursuant to the GeneSeek Option Plan (“Option
Grantees”) and the number of shares each of the Option Grantees received an
option to purchase (“Option Shares”). The Option Shares were granted to the
Option Grantees in conformity with the GeneSeek Option Plan. The fair market
value of each share of the Company’s stock on the date of adoption of the
GeneSeek Option Plan was Three Hundred Sixty Seven Dollars ($367). Each of the
Option Grantees and the Company entered into a Nonstatutory Stock Option
Agreement (collectively, “Option Agreements”), true copies of which have been
provided to Buyer. None of the Option Grantees exercised their rights to
purchase the Option Shares and no Company shares have been or are required to be
issued pursuant to the Option Agreements.

(6) The Company has a registered office located at c/o Dr. Glenn Crocker,
Biocity Nottingham Ltd., Pennyfoot Street, Nottingham NG1 1GF, United Kingdom
(“UK Office”). The Company, through the UK office (i) has not engaged in any
business activities, (ii) has never had and does not now have any assets located
at the UK Office; (iii) has never had and does not now have any employees at the
UK Office; and (iv) has no liabilities associated with the UK Office.

(b) No Violation. Except as disclosed in Exhibit 4.(b), the execution and
delivery of this Agreement by the Company and the consummation of the
transactions contemplated by it will not violate any provision of law, order, or
regulation of any governmental authority applicable to Company or the corporate
charter or by-laws of Company or constitute a default under any judgment, order
or decree of any court of governmental agency or instrumentality, or conflict or
constitute a breach or a default under any agreement to which Company is a party
or by which it is bound. The execution and delivery of this Agreement by each
Seller and the consummation of the transactions contemplated by it will not
violate any provision of law, order, or regulation of any governmental authority
applicable to such Seller or constitute a default under any judgment, order or
decree of any court of governmental agency or instrumentality, or conflict or
constitute a breach or a default under any agreement to which such Seller is a
party or by which such Seller is bound.

(c) Financial Information. Company has provided in Exhibit 4.(c) Company’s
(i) unaudited balance sheet and profit and loss statement and cash flows as of
and for the period ended December 31, 2009 and 2008 (“Unaudited Financial
Statements”); and (ii) interim financial statements as of and for the period
ended February 28, 2010 (“Interim Financial Statements”) (collectively,
“Financial Statements”) all in reasonable detail. The Financial Statements:

(1) Have been prepared in accordance with the books of accounts and records of
Company.

(2) Fairly present and are, in all material respects, fair, complete and correct
statements of Company’s financial position, the results of its operations,
changes in stockholder’s equity and cash flows of Company as of and for the
periods specified in the Financial Statements.



--------------------------------------------------------------------------------

(3) Except as set forth on Exhibit 4.(c)(3), have been prepared in accordance
with generally accepted accounting principles (“GAAP”) consistently applied.

(4) Do not include or omit to state any fact that renders them misleading in a
material respect.

(5) Make full and adequate disclosure of all Company’s obligations and
liabilities (fixed or contingent, known or unknown) as of the dates thereof.

(6) Do not contain any items of special or non-recurring income or expenses
except as expressly stated in the Financial Statements.

(d) Title to Assets.

(1) Exhibit 4.(d)(1)i is a list of all of Company’s non-real estate assets used
in the Business categorized in the following groups: machinery and equipment,
receivables, inventories, intangible property and other (collectively,
“Assets”). Company owns and has corporate power to own, and has good and
marketable title to the Assets free and clear of liens, security interests,
mortgages, pledges, claims or encumbrances of any kind whatsoever, except as
shown in Exhibit 4.(d)(1)(ii). Company has delivered to Buyer true and complete
copies of all written leases, contracts, agreements, options, purchase orders,
instruments and commitments relating to Company or the Business and written
summaries of all oral contracts binding on Company, as evidenced in
Exhibit 4.(d)(1)(iii) (collectively, “Contracts”). All Contracts are legally
valid and binding and in full force and effect, and there are no defaults or
breaches by Company or counterclaims or defenses against it. Company has
received no notice of any default, breach, counterclaim or offset by any other
party to any of the Contracts, nor do Company or Sellers have any knowledge
thereof. All Contracts will continue in full force and effect on the same terms
as currently exists, notwithstanding the consummation of the sale contemplated
by this Agreement.

(2) Exhibit 4.(d)(2) contains a complete and correct description of all real
property, including buildings and other real property improvements, leased by
Company (“Leased Property”). Company has the exclusive use of the Leased
Property. There are no latent defects or conditions with respect to the Leased
Property. All the buildings and structures included in the Leased Property
currently have (A) all necessary or appropriate occupancy certificates and all
other occupancy or other permits for the use for which they are or are intended
to be used, (B) public roads or valid easements over private streets or private
property for such ingress to and egress from all such plants, buildings and
structures and (C) water supply, storm and sanitary sewer facilities, telephone,
gas and electrical connections, fire protection, drainage and other public
utilities, as are necessary for the conduct of the Business as it is presently
conducted. The current use of the Leased Property complies with all applicable
zoning ordinances, building codes, health and safety laws and other laws and
regulations. Company does not now and never has owned any real estate.



--------------------------------------------------------------------------------

(3) Company has a valid leasehold interest as to all Leased Property. Company
has provided Buyer with a true and complete copy of the lease for the Leased
Property (“Lease”). The Lease is legally valid and binding and in full force and
effect, and there are no defaults or breaches by Company or counterclaims or
defenses against it. Company has received no notice of any default, breach,
counterclaim or offset by the landlord of the Leased Property, nor do Company or
Primary Stockholder have any knowledge thereof. The Lease will continue in full
force and effect on the same terms as currently exists, notwithstanding the
consummation of the sale contemplated by this Agreement. The Lease has not been
modified since it was entered into initially.

(4) There are no assets owned by the Company other than those that are used in
the Business. The Company owns all assets necessary to carry on the Business
after the Closing in substantially the same way as the Company conducted the
Business during the past five years (including but not limited to machinery and
equipment, furniture and fixtures, product formulations, assay methods,
validation data, trade secrets, patents, trademarks, licenses, computer hardware
and software, telephone and facsimile numbers, URLs, website, domain names,
registrations, customer lists, customer records, salesmen’s report, marketing
studies, payroll records and manufacturing records). All registrations, customer
lists, customer records, salesmen’s reports, marketing studies, payroll records
and manufacturing records related to the Business are located the Company’s main
office.

(e) Condition of Assets. Except as disclosed in Exhibit 4.(e), all properties
utilized in the Business conform in all material respects with all health and
safety rules and other rules and regulations. All properties utilized in the
Business, including all their components and parts, are ready for operation,
and, taking into account their ages, are in normal operating condition and good
order and repair. There are no conditions or events, except for normal wear and
tear, proper use and the age of the properties, which would prevent their
continued normal operation or would otherwise materially and adversely affect
their operation or use by Buyer after the Closing as currently used by Company.

(f) Intellectual Property. Company owns, or is licensed to use, or otherwise has
the right to use all patents, trademarks, service marks, trade names, trade
secrets, franchises, and copyrights, and all applications for any of the
foregoing, and all technology, know-how and processes necessary for the conduct
of the Business as now conducted (collectively, “Proprietary Rights”). With
respect to Company’s Proprietary Rights:

(1) All license arrangements relating in any manner to any of the Proprietary
Rights (whether or not in writing) are set forth on Exhibit 4.(f)(1). Except as
disclosed in Exhibit 4.(f)(1), Company is in compliance with and is not in
default under any of such license agreements, and all other parties to any of
such license agreements are in full compliance with and are not in default under
any of the license agreements.



--------------------------------------------------------------------------------

(2) Exhibit 4.(f)(2) sets forth a complete list of all patents, trademarks,
service marks, and copyrights used by Company in the conduct of the Business
that are currently registered in any jurisdiction, and Company has good and
marketable title to all such assets free and clear of all liens, charges and
encumbrances (except for such license agreements listed in Exhibit 4.(f)(1) and
all filing or maintenance fees that are required to maintain such registrations
that are due and payable as of the date of this Agreement have been paid and all
associated maintenance filings have been made.

(3) Exhibit 4.(f)(3) sets forth a complete list of all unregistered trademarks,
service marks, and trade names used by Company in the conduct of the Business,
and Company has good and marketable title to all such assets free and clear of
all liens, charges and encumbrances (except for such license agreements listed
in Exhibit 4.(f)(1)).

(4) For each trademark, service mark, copyright or trade name listed in Exhibits
4.(f)(2) and 4.(f)(3), Exhibit 4.(f)(4) sets forth the dates of first use and
the geographic territory of use for each trademark, service mark, or trade name,
and the Company and Primary Stockholder represent that such marks and trade
names have been in continuous use in their respective territories since the
listed dates of first use.

(5) Exhibit 4.(f)(5) sets forth a complete list of all software that the Company
has had written or developed by any person or entity not an employee of Company,
lists the current owner of the copyright interest in such software, and if
Company is the current owner, lists the date of the written assignment of the
copyright interest to Company.

(6) Company, except as disclosed in Exhibit 4.(f)(6), has not infringed,
misappropriated, or otherwise used in an unauthorized manner the proprietary
rights (including but not limited to the patent, trade secret, trademark, trade
dress, or copyright rights) of any third party.

(7) Company has not granted or committed to grant any rights in Company’s
Proprietary Rights of any nature whatsoever to any third party except as
disclosed in Exhibit 4.(f)(7).

(8) Except as disclosed in Exhibit 4.(f)(8), no claim has been asserted by any
person or entity (i) to the effect that any action by Company infringes on the
intangible or intellectual property rights of any other person or entity; or
(ii) that challenges or questions the right of Company to use any of the
Proprietary Rights being used by it; or (iii) which asserts the right of any
third party to use such Proprietary Rights.



--------------------------------------------------------------------------------

(9) Except as disclosed on Exhibit 4.(f)(9), there is no basis for any claim
against Company that any of its operations, activities, products, or
publications infringes on any patent, trademark, service mark, trade name,
copyright, or other proprietary right of a third party, or that it is illegally
or in any unauthorized manner using the trade secrets or any proprietary rights
of others.

(10) To Sellers’ knowledge, no person or entity is infringing upon or has
misappropriated any of Company’s Proprietary Rights. No person or entity other
than Company has any right to use any Proprietary Rights.

(g) Receivables. All accounts receivable arise from the sale of products or the
provision of services solely with respect to the Business in the ordinary course
of business determined in accordance with GAAP (“Receivables”). The Receivables
are collectible, without resort to litigation or extraordinary collection
activity within 90 days, and are subject to no defenses, setoffs or
counterclaims other than normal cash discounts in the ordinary course of
business.

(h) Inventories. Subject to the last sentence, the inventories including, but
not limited to, merchandise, materials, component parts, manufacturing and
packaging supplies, raw materials, work in process and finished goods, relating
to the Business on hand as of the Closing Date are determined in accordance with
GAAP on the actual cost basis of accounting consistently applied
(“Inventories”). The Inventories, in the aggregate, are usable and saleable in
the ordinary course of the Business and have a remaining shelf life of more than
90 days. No Inventories have been consigned to others. The parties agree
(i) Inventories shall exclude all expired items; and (ii) any Inventories that
have a remaining shelf life of less than or equal to 90 days but are actually
used during the 60 day period immediately following the Closing shall be
included as an asset in the post Closing adjustment pursuant to Section 12.

(i) Contracts. Exhibit 4.(d)(1)(iii) describes all Contracts to which Company is
a party or to which it is bound and which arose out of, or relate to, the
Business that extend beyond the Closing Date. Company has delivered true and
correct copies of all such documents evidencing the Contracts to Buyer. All
Contracts shall remain vested with Company without change or the occurrence of
any default following the consummation of the transactions contemplated by this
Agreement, except as described on Exhibit 4.(d)(1)(iv).

(j) Litigation. Except as disclosed in Exhibit 4.(j), there are no actions,
suits, proceedings or investigations pending or to Sellers’ knowledge threatened
against Company at law or in equity, or before any federal, state or municipal
or other governmental department, commission, board, agency or instrumentality,
domestic or foreign, which involves a demand for any judgment or liability and
which could materially affect the Business or the transactions contemplated by
this Agreement. The matters disclosed in Exhibit 4.(j) against the Company are
baseless and will not result in any payments by or restrictions on the Company.



--------------------------------------------------------------------------------

Company is not in default with respect to any order, writ, injunction or decree
of any court of federal, state, or municipal or other governmental department,
commission, board, agency or instrumentality, domestic or foreign, and that
there are no such orders, decrees, injunctions or regulations issued
specifically against Company which may affect, limit or control the method or
manner of the Business or any transactions contemplated by this Agreement.

(k) Compliance with Law. Company has complied in all material respects with all
applicable laws, orders and regulations of any federal, state or municipal or
other governmental department, commission, board, agency or instrumentality,
domestic or foreign, having jurisdiction, including, but not limited to, laws,
orders and regulations thereof relating to antitrust, employment, terms and
conditions of employment, occupational safety, wage, hours, collective
bargaining, environmental protection, employee safety, or legislation pertaining
to illegal bribes or kickbacks.

(l) Taxes. Without regard as to which party is responsible for preparation of
Tax Returns (as defined in Section 4.(l)(18)), Sellers warrant and represent as
follows:

(1) Other than those Taxes specifically listed in Exhibit 4.(l)(1), each of the
Company and the Subsidiary has duly and timely filed all required Tax Returns
with foreign, federal, state and local taxing authorities with respect to Taxes
for which Company or the Subsidiary may be liable which are due and required to
be filed by any applicable tax law. All taxes, interest and penalties owed
(whether or not shown on the Tax Returns) have been paid. There is no tax audit
or examination now pending or to Sellers’ knowledge threatened with respect to
the Business.

(2) As of the Closing Date, Company and the Subsidiary did not have any
liability for Taxes due and payable of any sort other than Taxes for which full
provision has been made in the Interim Financial Statements.

(3) Neither Company nor the Subsidiary has waived any statute of limitations in
respect of any Taxes or agreed to any extension of time with respect to any Tax
assessment or deficiency. Neither the Company nor the Subsidiary has filed for
any extension of time within which to file any Returns.

(4) No Company property subject to a tax benefit transfer lease subject to the
provisions of former Section 168(f)(8) of the Internal Revenue Code of 1986, as
amended (“Code”), and no Company property is “tax-exempt use property” within
the meaning of Section 168(h) of the Code.

(5) Neither the Company nor the Subsidiary is a party to any tax sharing, tax
allocation, or tax indemnity agreement which would require it to make any
payment to any other person by reason of any tax imposed on any such person.
Company will not be liable for the taxes of any person as a “transferee” within
the meaning of Section 6901 of the Code.



--------------------------------------------------------------------------------

(6) No Seller is a foreign person subject to withholding under Section 1445 of
the Code and the regulations promulgated thereunder, and certification to that
effect will be delivered to Buyer at the Closing, except as otherwise set forth
on Exhibit 4.(l)(6).

(7) Company has complied in all material respects with all applicable laws,
rules and regulations relating to information reporting with respect to payments
made to third parties and the withholding of and payment of withheld taxes and
has timely withheld from employee wages and other payments and paid over to the
proper taxing authorities all amounts required to be so withheld and paid over
for all periods under all applicable laws.

(8) There are no pending audits, judicial proceedings, or assessments or
deficiencies asserted with respect to taxes of Company or Subsidiary. There is
no pending claim by any taxing authority in any jurisdiction in which Company or
the Company does not pay taxes or file Returns that Company or Subsidiary is
required to pay taxes or file Returns.

(9) Company has not made an election under Section 341(f) of the Code or agreed
to have Code Section 341(f)(2) (and corresponding state, local and foreign tax
law provisions) apply to the disposition of any asset owned by it. Company has
not been a personal holding company under Section 542 of the Code and has not
participated in an international boycott within the meaning of Section 999 of
the Code.

(10) Company has not agreed nor is required to make any adjustment under
Section 481(a) or 263(A) of the Code or any comparable provision of state, local
or foreign tax laws for any reason.

(11) Company has made no payments, is not obligated to make any payments, and is
not a party to any agreement that under any circumstances could obligate it to
make any payments that will not be deductible under Section 280G of the Code.
Section 409A of the Code does not apply to any payments made to the Company’s
employees before Closing or payable to Company’s employees after Closing based
on agreements that existed prior to Closing.

(12) The Company is in compliance with all material transfer pricing
requirements in all jurisdictions in which they do business. All compensation
and other payments to employees, officers, and any other party (related or
unrelated to Sellers) are on an arm’s length basis. All intercompany loans are
on an arm’s length basis.

(13) The Company has no liability for any taxes of any entity (other than the
Company) under Treasury Regulation 1.1502-6 (or any corresponding provision of
state, local or foreign income tax law), as transferee or successor, by contract
or otherwise.



--------------------------------------------------------------------------------

(14) The Company is not a party to any joint venture, partnership, or other
arrangement or contract that could be treated as a partnership for federal
income tax purposes.

(15) Except as set forth in Exhibit 4.(l)(15), (i) neither the Company nor the
Subsidiary has been a party to any transaction that presents a material risk of
being recharacterized by any taxing authority or any other entity entitled to
collect compulsory payments in a way that could result in the imposition of any
additional penalties, additions to tax, or like charges; and (ii) all documents
that are subject to registrations have been duly and timely registered and the
related taxes have been duly and timely paid.

(16) The compensation payable to each of the Option Grantees (including but not
limited to the Option Grantee Documents (as defined in Section 6.(c)) is
reasonable compensation fully deductible under the Code by Company to the extent
paid prior to Closing and will be fully deductible under the Code by Company to
the extent paid after Closing.

(17) The term “Tax” or “Taxes” means any tax imposed of any nature, including
federal, state, local or foreign net income tax, alternative or add-on minimum
tax, profits or excess profits tax, franchise tax, gross income, adjusted gross
income or gross receipts tax, employment related tax (including employee
withholding or employer payroll tax or FICA or social security or payroll), real
or personal property tax or ad valorem tax, sales or use tax, excise tax, stamp
tax, any withholding or backup withholding tax, unemployment tax, license tax,
windfall profits tax, environmental tax, estimated tax, abandoned property tax,
custom duties, capital stock tax, disability tax, value added tax, severance
tax, prohibited transaction tax, premiums tax, occupation tax, together with any
interest, penalty, or addition to the tax or additional amount imposed by any
Governmental Entity responsible for the imposition of such tax.

(18) The term “Tax Return” means any return, declaration, report or similar
statement required to be filed with respect to any Taxes (including any
schedules or other attachments), including any information return, claim or
refund, declaration of estimated Tax, or report or statement relating to Taxes,
and any amendment to any of the foregoing.

(m) No Adverse Changes. Since December 31, 2009 (“Reference Date”), there has
been no material adverse change in the condition, financial or otherwise, of
Company or in the Business other than changes (not in the aggregate either
material or adverse) occurring in the ordinary course of business.

(n) Warranties and Product Liability. Company has previously delivered to Buyer
true, correct and complete copies of all outstanding standard product



--------------------------------------------------------------------------------

warranties and guaranties given by Company with respect to the Business and
true, correct and complete copies of all other product warranties and guaranties
now in effect with respect to products manufactured or sold by Company. Except
as fully described in Exhibit 4.(n), there are no pending, or to the Company’s
knowledge, threatened claims or actions against the Company for breach of
warranty or based upon product liability (whether based on tort or contract
principles).

(o) Contingent and Undisclosed Liabilities. Except as to the Permitted
Liabilities (as defined in the next sentence), Company has no debts, obligations
or liabilities, whether known or unknown, fixed or contingent, of any nature
whatsoever, relating to the Business not disclosed in writing to Buyer. The term
“Permitted Liabilities” shall mean those liabilities expressly disclosed in the
Interim Financial Statements, the Lease and the unfulfilled portion of all
customer purchase orders. Company knows of no basis for assertion of any claim
against the Company or Buyer for any liability relating to the Business except
those disclosed in Exhibit 4.(o) or those of a similar type and amount as
reflected in the Permitted Liabilities and incurred in the ordinary course of
business between the date of the Interim Financial Statements and the Closing
Date.

(p) Performance of Contracts. Except as disclosed in Exhibit 4.(p), Company is
not in default, nor has it breached any provision of, any contract, agreement,
lease, obligation, license or permit (including the Contracts) with regard to
all agreements relating to the Business to which it is a party or by which it is
bound. Except as disclosed in Exhibit 4.(p), Company has fully performed each
material term, condition and covenant of each such contract, agreement, lease,
obligation, license or permit required to be performed on or prior to the date
of this Agreement (including the Contracts). Except as disclosed in Exhibit
4.(p), Company knows of no state of facts which, with or without the giving of
notice or the passage of time, or both, would give rise to any default or
revocation. Except as disclosed in Exhibit 4.(p), Company is neither subject to
any penalty, discount or liquidated damages due to the delayed delivery of
products, goods or services of the Business, nor has it received any notice that
any of the Business’s customer relations are in jeopardy because of such late
deliveries or otherwise

(q) Events Subsequent to Reference Date. Except as disclosed in Exhibit 4.(q),
Company has not since the Reference Date:

(1) Incurred Liabilities. Incurred any obligation or liability (absolute,
contingent, accrued or otherwise) or guaranteed or become a surety of any debt,
except in connection with the performance of this Agreement or in the ordinary
course of business;

(2) Discharged Debt. Discharged or satisfied any lien or encumbrance, pertaining
to the Business, or paid or satisfied any obligation or liability (absolute,
contingent, accrued or otherwise) other than (i) liabilities shown on Company’s
accounting records on Reference Date or (ii) liabilities incurred since the
Reference Date in the ordinary course of business;



--------------------------------------------------------------------------------

(3) Encumbrances. Mortgaged, pledged or subjected to any lien, charge, security
interest or other encumbrance any of the properties utilized in the Business,
outside the ordinary course of business;

(4) Disposition of Assets. Sold or transferred any of the properties utilized in
the Business, or canceled any debts or claims or waived any rights, except in
the ordinary course of business or as part of the transfer of assets in
anticipation of the sale of the Shares, outside the ordinary course of business;

(5) Sale of Business. Entered into any contract for the sale of the Business, or
any part thereof, or for the purchase of another business, whether by merger,
consolidation, exchange of capital stock or otherwise (other than negotiations
with respect to this Agreement);

(6) Accounting Procedure. Changed or modified the accounting methods or
practices relating to the Business including but not limited to acceleration of
sales into a pre-Closing period or the delay in recognition of expenses into a
post-Closing period;

(7) Capital Expenditure. Purchased or made a commitment for the purchase of
capital assets for use or employment in the Business, in excess of $5,000;

(8) Compensation and Fringe Benefits. Increased or promised to increase the
wages or fringe benefits of employees or independent contractors;

(9) Dividends. Paid any dividends to Sellers, except as permitted hereunder;

(10) Other Payments. No payments to shareholders or others outside the ordinary
course of business consistent with past practice except as permitted hereunder;
or

(11) Bank. Borrowed any money from a bank or financial institution.

(r) Customer Relations. Except as disclosed on Exhibit 4(r) Company knows of no
state of facts, nor have any communications been made to it, which would
indicate that (i) any current customer of Company which accounted for more than
5% of Company’s sales relative to the Business for the most recent fiscal year
ending, or (ii) any current supplier of Company (if such supplier could not be
replaced by Company at comparable cost), will terminate its business relations
with Company.



--------------------------------------------------------------------------------

(s) Brokerage and Selling Expenses. The Company has made a commitment for a
brokerage fee in connection with the transactions contemplated by this
Agreement. Except as noted in the preceding sentence, Company (i) has not made a
commitment for a brokerage fee in connection with the transactions contemplated
by this Agreement, and (ii) will not pay any brokerage fee, legal fees,
accounting fees or other expenses related to the sale of all or substantially
all of Company’s assets or the Shares (collectively, “Selling Expenses”).
Sellers agree to repay the Company any Selling Expenses paid by it related to
the transactions contemplated by this Agreement.

(t) Books and Records. The books and accounts of Company and Subsidiary relating
to the Business are true, complete and correct in all material respects and
fully and fairly reflect all of the transactions entered into by or on behalf of
Company or Subsidiary, as applicable, to which it is a party or by which it is
affected.

(u) Transactions with Insiders. There are no agreements between Company,
Subsidiary and Sellers, other than employment agreements disclosed in
Section 4.(x) and the Lease.

(v) Binding Effect. The Agreement and all related documents have been duly
executed, made and delivered by the Company and constitute legal, valid and
binding obligation of the Company, enforceable against it in accordance with
their respective terms, subject to the laws of equity and laws of general
application affecting creditors’ rights. The Agreement and all related documents
have been duly executed, made and delivered by each Seller, and constitute
legal, valid and binding obligation of each Seller enforceable against each
Seller in accordance with their respective terms, subject to the laws of equity
and of general application affecting creditors’ rights.

(w) Authorization. The transactions contemplated by this Agreement have been
duly authorized by the Board of Directors of the Company and each Seller that is
an entity and on the Closing Date all of the necessary corporate action to
authorize the consummation of this Agreement will have been taken. Each Seller
has the power and authority to enter into this Agreement and all documents
related to the transactions contemplated by the Agreement.

(x) Employee Relations. Exhibit 4.(x) sets forth a list of all of the officers,
employees and agents of Company as of the Reference Date and, for each
individual, indicates his or her position, salary or wage rate and respective
fringe benefits and any other remuneration paid or payable. Except as disclosed
on Exhibit 4.(x):

(1) There is not now in existence or pending, nor has there been within the last
three years, any grievance, arbitration, administrative hearing, claim of unfair
labor practice, wrongful discharge, employment discrimination or sexual
harassment or other employment dispute of any nature pending or, to the Company
and Sellers’ knowledge, threatened against Company.



--------------------------------------------------------------------------------

(2) Company has no collective bargaining agreements and is not a party to any
written or oral, express or implied, other contract, agreement or arrangement
with any labor union or any other similar arrangement that is not terminable at
will by Company without cost, liability or penalty.

(3) Company is not a party to any written or oral contract, agreement or
arrangement with any of its present or former directors, officers, employees or
agents with respect to length, duration or conditions of employment (or the
termination thereof), salaries, bonuses, percentage compensation, deferred
compensation or any other form of remuneration, or with respect to any matter
not disclosed on Exhibit 4.(x)(4).

(4) There is no pending claim or, to the best of Company and the Sellers’
knowledge, threatened or existing but unasserted claim, against Company for
violation of any contract, agreement or arrangement described in Exhibit
4.(x)(4), nor to the best of Company’s knowledge, is there any factual basis
upon which such a claim could be asserted.

(5) Upon termination of the employment of any of the Company’s employees prior
to Closing, Buyer shall not incur any liability except as listed on Exhibit
4.(x)(4); provided the Company has no obligation to pay any employee any amount
on the purchase or sale of the Shares arising out of the items disclosed in
Exhibit 4.(x)(4).

(y) Employee Benefit Plans.

(1) Exhibit 4.(y)(1) sets forth all “employee welfare benefit plans”, “employee
pension benefit plans” and “multi-employer plans” within the respective meanings
of Sections 3(1) and 3(2) and 3(37) of the Employment Retirement Income Security
Act of 1974, as amended (“ERISA”), all incentive compensation plans, benefit
plans for retired employees and all other employee benefit plans maintained by
Company, or to which Company has made payments or contributions on behalf of its
employees since 1974, including, without limitation, all plans or contracts
providing for bonuses, pensions, profit-sharing, stock options, stock purchase
rights, deferred compensation, insurance and retirement benefits of any nature,
whether formal or informal and whether legally binding or not (each such plan is
referred to individually as a “Plan”, collectively as the “Plans”).

(2) Except for any multi-employer plans, all Plans covered by the Code and ERISA
are, and during all applicable limitation periods have been, in compliance with
the Code and ERISA, and all retirement or pension Plans and welfare benefit
plans are qualified plans under the Code and each Plan is in compliance with the
applicable provisions of the Code.



--------------------------------------------------------------------------------

(3) There has been no transaction in connection with which Company or any of its
directors, agents, officers, or employees could be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code or any similar provision of foreign law.

(4) No Plan that is a qualified plan under Section 401(a) of the Code and no
trust created thereunder has been terminated, partially terminated, curtailed,
discontinued or merged into another plan or trust, except in compliance with
notice and disclosure to the Internal Revenue Service (“IRS”), the Department of
Labor and the Pension Benefit Guaranty Corporation (“PBGC”); and any such
termination, partial termination, curtailment, discontinuance or merger has been
accompanied by the issuance of a current favorable determination letter by the
IRS and, where applicable, has been accompanied by plan termination proceedings
with and through the PBGC.

(5) There are no payments that have become due from any Plan, the trusts created
thereunder, or from Company that have not been paid through normal
administrative procedures to the Plan participants or beneficiaries entitled
thereto.

(6) Company has made full and timely payment of all required and discretionary
contributions to the Plans, and no unfunded liability exists with respect to any
Plan.

(7) There has been no “reportable event” as defined in Section 4043 of ERISA
with respect to any Plan or any trust created thereunder.

(8) None of the Plans are a “defined benefit plan” within the meaning of
Section 3(35) of ERISA and none is subject to Title IV of ERISA.

(9) Neither Company nor any of its directors, officers, employees, or agents has
any outstanding liabilities of any nature to the PBGC, the IRS, or the
Department of Labor in any way relating to the Plans, and all annual returns
required to be filed with respect to the Plans have been timely filed.

(10) Company is not a party to or otherwise subject to any express or implied
agreement or plan to provide health coverage or other benefits to retired or
current employees except as set forth in Exhibit 4.(y)(10).

(11) Company is not a party to or otherwise subject to any express or implied
agreement or plan to provide any employee benefits, wages, deferred
compensation, or any other form of benefit or remuneration beyond the date of
Closing, except as listed in Exhibit 4.(y)(11).

(12) With respect to all “covered employees” as defined in Section 4980B(f)(7)
of the Code and Section 607(2) of ERISA and “qualified



--------------------------------------------------------------------------------

beneficiaries” as defined in Section 4980B(g)(1) of the Code and Section 607(3)
of ERISA as of the Closing Date, Company has complied with all applicable health
care continuation requirements under the Code, ERISA and current and proposed
Federal Regulations. Company agrees to use its best efforts expeditiously to
provide Buyer with all information that Buyer deems necessary to determine
whether there have been any failures to comply with the continuation health care
requirements of Section 4980B of the Code and Sections 601 through 609 of ERISA
as such requirements have applied to any group health plan maintained by or for
Company which failure occurred with respect to any covered employee or qualified
beneficiary on or prior to the Closing Date. Company further agrees to use its
best efforts expeditiously to provide to Buyer all information that Buyer deems
necessary to correct any failures to comply with such continuation health care
coverage requirements. Attached as Exhibit 4(y)(12) is a schedule containing the
following information regarding each covered employee and qualified beneficiary
(excluding all employees who will become covered employees by virtue of
termination of their employment contemplated by this Agreement) : (i) the
identification of all covered employees and qualified beneficiaries, (ii) the
identification of all qualifying events, including the qualifying date, with
respect to such covered employees or qualified beneficiaries (as defined in
Section 4980B(f)(3) of the Code, (iii) the payment schedule for all covered
employees and qualified beneficiaries currently receiving continuation health
care coverage, (iv) the date the Notice of Right to Elect Continuation Coverage
was provided to the covered employee and qualified beneficiaries, and (v) the
date the Continuation Election Form was provided to Company by the covered
employee or qualified beneficiary if continuation coverage was elected. For
purposes of this provision, references to the Code and ERISA shall include
references to any provisions of such statutes as they may be amended from time
to time.

(z) Environmental Matters. Except as disclosed on Exhibit 4.(z):

(1) Company has never conducted or operated any business from any location other
than the Premises (as defined below).

(2) Company and the Premises comply in all material respects with all applicable
Environmental Laws.

(3) No Hazardous Substances have been or are currently generated, stored,
transported, utilized, disposed of, managed, released or located on, under or
from the Premises or any other parcel of real estate (collectively, “Company
Properties”) (whether or not in reportable quantities) by Company or its agents
or invitees, or in any manner introduced onto the Company Properties by Company
or its agents or invitees, including, without limitation, the septic, sewage or
other waste disposal systems serving the Premises and all Hazardous Substances
disclosed on Exhibit 4.(z) have been generated, stored, transported, utilized,
disposed of, managed, released or located on, under or from the Company
Properties only in accordance with all applicable Environmental Laws.



--------------------------------------------------------------------------------

(4) Sellers and Company have no knowledge of any threat of Release of any
Hazardous Substances on, under or from the Premises. There is no threat of
Release of any Hazardous Substances which Company or any of its agents or
invitees generated, stored, transported, utilized, disposed of, managed or
owned.

(5) Company has no liability for response or corrective action, natural resource
damage, or other harm pursuant to any Environmental Laws; Company is not subject
to, has no notice or knowledge of, and is not required to give any notice of any
Environmental Claim involving Company or the Company Properties; there are no
conditions or occurrences at the Company Properties which could form the basis
for an Environmental Claim against the Company.

(6) Company has not received any notice from the United States Environmental
Protection Agency or any other Governmental Authority claiming that (i) the
Company Properties or any use thereof violates any of the Environmental Laws, or
(ii) Company or any of its employees or agents have violated any of the
Environmental Laws.

(7) Company has not incurred any liability to the State of Nebraska, the United
States of America or any other Governmental Authority under any of the
Environmental Laws.

(8) The Company Properties are not subject to any, and Company and Sellers have
no knowledge of any imminent, restriction on the ownership, occupancy, use, or
transferability of the Premises in connection with any (i) Environmental Laws or
(ii) Release, threatened Release, or disposal of Hazardous Substances.

(9) To Company’s knowledge, the Premises do not contain and have not contained
any: (i) underground storage tanks, (ii) any amount of asbestos-containing
building material, (iii) any landfills or dumps, (iv) Hazardous Substances
resulting in its classification as a hazardous waste management facility as
defined pursuant to RCRA or any comparable state law, or (v) Hazardous
Substances resulting in its classification as a site on or nominated for the
National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law.

(10) There are no Environmental Enforcement Actions pending or, to the best of
Company’s knowledge, threatened.

(11) There are no conditions or circumstances at or migrating from the Premises
which pose a risk to the environment or the health or safety of persons.

(12) There are no environmental reports, investigations and audits relating to
the Company Properties (whether conducted by or on behalf of



--------------------------------------------------------------------------------

Company and Sellers or a third party, and whether done at the initiative of
Company and Sellers or directed by a governmental or other third party)
(collectively, “Reports”). A true, complete and accurate copy of each of the
Reports has been provided to Buyer.

(13) The following definitions apply to this paragraph.

(A) “CERCLA” shall mean the Comprehensive Environmental Response Compensation,
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorizations Act of 1986, 42 USC 9601 et seq., and future amendments;

(B) “Environmental Claim” shall mean any investigation, notice, violation,
demand, allegation, action, suit, injunction, judgment, order, consent decree,
penalty, fine, lien, proceeding, or claim (whether administrative, judicial, or
private in nature) arising (i) pursuant to, or in connection with, an actual or
alleged violation of, any Environmental Laws, (ii) in connection with any
Hazardous Substances, (iii) from any abatement, removal, remedial, corrective,
or other response action in connection with Hazardous Substances, Environmental
Laws or other order of a Governmental Authority or (iv) from any actual alleged
damage, injury, threat, or harm to health, safety, natural resources, or the
environment;

(C) “Environmental Enforcement Actions” means actions or orders instituted,
threatened, required or completed by any Governmental Authority and all claims
made or threatened by any person against Company with respect to the Premises
arising out of or in connection with any of the Environmental Laws or the
assessment, monitoring, clean-up, containment, re-mediation or removal of, or
damages caused or alleged to be caused by, any Hazardous Substances (i) located
on or under the Premises, (ii) emanating from the Premises or (iii) generated,
stored, transported, utilized, disposed of, managed or released by Company on,
under or from the Premises;

(D) “Environmental Laws” means federal, state and local laws, statutes,
ordinances, rules, regulations, codes, orders, judgments, orders and the like
applicable to (i) environmental conditions on, under or emanating from the
Premises including, but not limited to, (I) laws of Nebraska; and the associated
rules and regulations promulgated in connection with any of these laws, and (II)
laws of the federal government commonly known as CERCLA, RCRA, the Toxic
Substance Control Act, as amended, the Federal Water Pollution Control Act, as
amended, and the Federal Clean Air Act; and the associated rules and regulations
promulgated in connection with any of these laws; and (ii) the generation,
storage, transportation, utilization, disposal, management or release of
Hazardous Substances by Company (whether or not on, under or from the Premises)
or Company (on, under or from the Premises);

(E) “Governmental Authority” means agencies, authorities, bodies, boards,
commissions, courts, instrumentalities, legislatures and offices of any nature
whatsoever for any government unit or political subdivision, whether federal,
state, county, district, municipal, city or otherwise, and whether now or later
in existence;



--------------------------------------------------------------------------------

(F) “Hazardous Substances” shall mean, collectively, (i) any “hazardous
material,” “hazardous substance,” “hazardous waste,” “oil,” “regulated
substance,” “toxic substance,” “restricted hazardous waste,” “special waste” or
words of similar import as defined under any of the Environmental Laws;
(ii) asbestos in any form; (iii) urea formaldehyde foam insulation;
(iv) polychlorinated biphenyls; (v) radon gas; (vi) flammable explosives;
(vii) radioactive materials; (viii) any chemical, contaminant, solvent,
material, pollutant or substance that may be dangerous or detrimental to the
environment or the health and safety of occupants of the Premises or of the
owners or occupants of any other real property nearby the Premises, and (iv) any
substance, the generation, storage, transportation, utilization, disposal,
management, Release or location of which on, under or from the Premises is
prohibited or otherwise regulated pursuant to any of the Environmental Laws;

(G) “Premises” shall mean all locations listed on Exhibit 4.(z)(13)(G).

(H) “RCRA” shall mean the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 USC 6901 et seq., and any future amendments; and

(I) “Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks, and other
receptacles containing or previously containing any Hazardous Substances.

(aa) Bank Accounts. Attached as Exhibit 4.(aa) is a complete and accurate list
of all banks, brokerage firm or other financial intermediaries or institutions
in which Company has an account or safety deposit box (collectively, “Accounts”)
and the names of all individuals authorized to draw on these Accounts, have
access to the Accounts or otherwise give instructions regarding the Accounts.

(bb) Insurance. Exhibit 4.(bb) lists all policies of liability, property damage,
fire, workers’ compensation/employer’s liability, title or other forms of
insurance owned or carried by Company (“Policies”) and insurance agents or
brokers providing such insurance coverage. Company has received no notice from
any insurance carrier regarding the possible cancellation of or premium increase
with respect to the Policies. Company has no claim pending or anticipated
against any of the insurance carriers under any of the Policies and there has
been no actual or alleged occurrence of any kind that may give rise to any such
claim.



--------------------------------------------------------------------------------

(cc) Permits and Licenses. Attached Exhibit 4.(cc)-1 is a complete and accurate
list of all licenses, permits, authorizations and approvals required by any
Governmental Entities (as defined below) (collectively, “Licenses”) as are
necessary to own, lease or operate Company’s Business. All of the Licenses are
valid and in full force and effect. Except as disclosed in Exhibit 4.(cc)-2,
Company is in compliance in all material respects with all obligations under all
Licenses, and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination of any Licenses. The execution,
delivery or performance of this Agreement and the consummation of the
transactions contemplated by it will not require or permit (with or without
notice or lapse of time, or both), and no event has occurred and is continuing
which requires or permits, or after notice or lapse of time or both would
require or permit, any modification or termination of any Licenses. No Licenses
would have to be obtained, secured or made by Buyer or Company (except for
normal renewals of existing Licenses) to enable Company to operate the Business
after the Closing in a manner which is consistent with that in which it is
presently conducted. Company has not received any notice that any Licenses will
not be renewed in the ordinary course without the imposition of additional
materially adverse conditions (except as may be caused by or related to actions
of Buyer after Closing). The term “Governmental Entities” shall mean any
federal, state, local, foreign or supranational court, commission, governmental
body, regulatory agency, authority or tribunal. Company has not received any
notice asserting noncompliance with any applicable law, rule or regulation which
if enforced would have a material adverse effect on the Business. No
Governmental Entities have indicated any intention to initiate any
investigation, inquiry or review involving Company, any Plans or any of
Company’s rights or properties.

(dd) Termination of Employees. Company has terminated all of its employees
effective no later than immediately before Closing. All payments due Option
Grantees pursuant to the Option Grantee Documents shall have been paid prior to
Closing. All other liabilities associated with termination of the employees are
identified on attached Exhibit 4.(dd) and will have been paid by Company prior
to Closing or will be accrued and be part of the Final Closing Total Liabilities
(as defined in Section 12(e)).

(ee) Representations and Warranties True and Correct. The representations and
warranties contained in this Agreement, and all statements or information
disclosed by any of the Exhibits, do not include any untrue statement of a
material fact nor omit to state a material fact required to be stated herein or
therein or necessary in order to make the statements herein or therein, in light
of the circumstances under which they are made, not misleading.

5. Representations and Warranties of Buyer. In order to induce Sellers to enter
into this Agreement, Buyer makes the following representations and warranties:

(a) Organization. Buyer is, and on the Closing Date shall be, a corporation
validly existing and in good standing under the laws of the State of Michigan.



--------------------------------------------------------------------------------

(b) Authorization. The execution and delivery of this Agreement and the
transactions contemplated by it have been duly authorized by the Board of
Directors of Buyer and on the Closing Date all of the necessary corporate action
to authorize the execution and delivery of this Agreement will have been taken.

(c) No Violation. The execution and delivery of this Agreement by the Buyer and
the consummation of the transactions contemplated by it will not violate any
law, order or regulation of any governmental authority, or corporate charter or
bylaws of Buyer or constitute a default under any judgment, order or decree of
any court or governmental agency or instrumentality, or conflict with or
constitute a breach or default under any agreement to which Buyer is a party or
by which it is bound.

(d) Brokerage. Buyer has not made a commitment for a brokerage, finders or
similar fees in connection with the transactions contemplated by this Agreement.

(e) Binding Effect. The Agreement and all related documents have been duly
executed, made and delivered by Buyer and constitute legal, valid and binding
obligations of Buyer enforceable against Buyer in accordance with their
respective terms, subject to the laws of general application affecting
creditors’ rights.

(f) Purchase For Investment. Buyer is acquiring the Shares for its own account
for investment purposes and not with a view to distribution or resale.

(g) Representations and Warranties True and Correct. The representations and
warranties contained in this Agreement do not include any untrue statement or
material fact nor omit to state a material fact required to be stated herein or
therein or necessary in order to make the statements herein or therein, in light
of the circumstances under which they are made, not misleading.

(h) Financing. Buyer has sufficient funds available to satisfy its obligations
hereunder.

6. Conditions of Buyer’s Obligation To Close. The obligations of Buyer pursuant
to this Agreement are subject to the following conditions having been met, or
waived in writing by Buyer, at or prior to the Closing Date:

(a) Representations and Warranties. The representations and warranties made by
Sellers contained in this Agreement and in any exhibit, document or instrument
delivered by any of them pursuant to this Agreement shall be true and correct in
all material respects on and as of the Closing Date.

(b) Approvals and Consents. All necessary approvals and consents with respect to
the transactions contemplated by this Agreement, the absence of which would have
a material adverse effect on Buyer’s rights under this Agreement, or which



--------------------------------------------------------------------------------

would result in the forfeiture or breach of any material rights pursuant to the
provision of any material contract or agreement of Buyer or Company, or without
which the Company would be precluded or materially impeded from conducting the
Business, shall have been received.

(c) Delivery of Instruments of Conveyance of the Shares. Each Seller shall have
delivered to Buyer, satisfactory to Buyer in form and substance,
(i) conveyancing documents to transfer title to the Seller’s Shares to Buyer;
and (ii) each of the Option Grantees shall have entered in to a Stock Option
Termination Agreement and a Bonus Agreement. (collectively, “Option Grantee
Documents”).

(d) No Litigation. No investigation, suit, action or other proceedings shall be
threatened or pending before any court or governmental agency in which it is
sought to restrain, prohibit or obtain damages or other relief in connection
with this Agreement or the consummation of the transactions contemplated by the
Agreement.

(e) No Adverse Change. There shall have been no change or development related to
the Business, the Shares, results of operations or in the condition, financial
or otherwise, of the Business or Company, which has had or would have a material
adverse effect on the condition, financial or otherwise, of the operation of the
Business or ownership of the Shares.

(f) Retention of Certain Employees. Buyer is able to enter into satisfactory
employment or consulting agreements with key employees (including but not
limited to Abraham Oommen (“Oommen”) and Daniel H. Pomp (“Pomp”) (individually
referred to as “Principal Shareholder” and collectively referred to as
“Principal Shareholders”) that include, among other provisions, compensation,
fringe benefits, non-compete, non-solicitation of employees and confidentiality.

(g) Acquisition of All Shares. All Sellers shall have entered into this
Agreement and delivered the Shares at Closing.

(h) Termination of GeneSeek Option Plan. The GeneSeek Option Plan shall have
been terminated all Option Grantees shall have executed the Option Grantee
Documents.

7. Conditions to Sellers’ Obligation to Close. The obligations of each Seller
pursuant to this Agreement are subject to the following conditions having been
met, or waived in writing by Sellers, at or prior to the Closing Date:

(a) Representations and Warranties. The representations and warranties of Buyer
in this Agreement and in any exhibit, document or instrument delivered by Buyer
pursuant to this Agreement in all shall be correct in all material respects on
and as of the Closing Date.



--------------------------------------------------------------------------------

(b) Payment of Price. Buyer shall have delivered to Sellers the cash portion of
the Price as provided in Section 2.

(c) No Litigation. No investigation, suit, action or other proceedings shall be
threatened or pending before any court or governmental agency in which it is
sought to restrain, prohibit or obtain damages or other relief in connection
with this Agreement or the consummation of the transactions contemplated by this
Agreement.

(d) Related Documents. The Option Grantee Documents are executed at or prior to
Closing.

(e) Employment Agreements. The Principal Shareholders shall have entered into
employment agreements with Buyer or the Company on terms satisfactory to them.

8. Survival of Representations and Indemnification.

(a) Survival of Representations. Buyer and Sellers agree that all
representations, warranties and covenants of Sellers, Principal Shareholders,
the Company and Buyer (“Representations”) shall survive the execution, delivery
of this Agreement, any investigation made by Buyer and the Closing and the
Closing Date. The Representations given in (i) Sections 4.(a), (b), (d) and (f),
(v) and (w) and in Sections 5.(a), (b), (c) and (e) and Section 9.(a)(2) shall
continue indefinitely; (ii) Sections 4(i), (j), (k), (l), (n), (o), (s), (x),
(y), (z), (cc) and (ee) to the extent that it relates to one or more of the
preceding items and Sections 5.(d) and (f) shall continue until three months
after the expiration of the applicable statute of limitation; and (iii) all
others shall expire upon the second anniversary of the Closing Date.

(b) Indemnification by Sellers. Subject to the limitations set forth in
Section 8.(f), each Seller agrees, severally, to indemnify and hold Buyer
harmless from and against any and all Damages (as defined in Section 8.(d))
incurred by Buyer or which Buyer may sustain at any time arising out of or by
reason of the following, to the extent not taken into account in determining the
Post-Closing Purchase Price Adjustment Amount or to the extent the item
constitutes a Permitted Liability:

(1) The inaccuracy or breach of any of the Representations made by the Seller or
the Company in or pursuant to this Agreement (in each case without giving effect
to any disclosure of matters contained in the Exhibits and without giving effect
to any materiality qualification);

(2) Any failure by any Seller to perform any obligation or comply with any
covenant or agreement of such Seller specified in this Agreement or in any other
document executed at Closing;

(3) Any claim (i) for wages or fringe benefits made by any employee of Company
with respect to the period ending immediately preceding the Closing Date;
(ii) for severance payments or other liabilities with respect to the termination
of any employees of Company; or (iii) with respect to the injury or death of any
such employee arising out of events occurring prior to the Closing Date;



--------------------------------------------------------------------------------

(4) Any claim (including, without limitation, claims alleging death or injury to
persons or damage to property), whether based in tort, contract or otherwise
resulting from or caused by any product sold, or service provided, by Company
prior to the Closing Date;

(5) Any Company debt, obligation or liability, whether known or unknown, fixed
or contingent, of any nature whatsoever before the Closing Date, including but
not limited to all Taxes and environmental liabilities of any nature, other than
Permitted Liabilities;

(6) Any of the matters disclosed on any of the Exhibits;

(7) Any liability or obligation arising out of (A) the conduct of any trade,
business or transactions by Company prior to the Closing, (B) the termination of
employment of any employee by Company on or prior to the Closing, (C) any
Benefit Plan; or (D) the ownership, lease, use, occupation or operation of any
facility or property at any time owned, leased, used, occupied or operated by
Company;

(8) Any liability of the Company under Treasury Regulation Section 1.1502-6
promulgated by the Department of Treasury (“Treasury Regulation”) or any under
any comparable or similar provision under state, local or foreign tax laws or
regulations for any period ending on or before the Closing Date;

(9) Any Tax, interest or penalty payable by the Company or Buyer after Closing
arising out of any transactions related to the termination of the GeneSeek
Option Plan (including but not limited to Code Section 409A) other than as a
result of improper actions or omissions by Buyer after Closing;

(10) Any Taxes associated with all transactions occurring in all tax years
ending on or before the Closing Date in excess of the provision for income taxes
included in the determination of Final Closing Total Liabilities (as defined in
Section 12.(e)).

Any claim that an item breaches more than one provision of Section 8.(b) shall
be deemed to fall into the preceding category that has the longest survival
period.

Sellers agree that they shall not have any claim or right of indemnification or
contribution or any other right of recourse against Company with respect to
Damages. Sellers waive and release any and all such claims and right. Sellers
agree that the indemnities set forth in clauses (3) – (10) above shall not be
affected by disclosures which relate thereto and are contained in the Exhibits.



--------------------------------------------------------------------------------

(c) Indemnification by Buyer. Buyer agrees to defend, indemnify and hold
harmless Sellers from and against any Damages incurred by reason of any breach
of any representation, warranty or covenant of Buyer. Buyer agrees to cause
Company to defend, indemnify and hold harmless Sellers from and against any
Damages incurred by reason of (i) any liabilities arising from the operation or
conduct of Company subsequent to the Closing Date; (ii) any product manufactured
by or any services provided by Company subsequent to the Closing Date; and
(iii) any failure by Buyer to perform any obligation or comply with any covenant
or agreement of Buyer specified in this Agreement or in any other document
executed at Closing.

(d) Damages. An Indemnified Party (as defined in Section 8.(e)(1)) shall be
entitled to recover the full amount of any liabilities, losses, debts,
obligations, monetary damages, fines, fees, penalties, deficiencies, expenses
(including amounts paid in settlement, interest obligations, court costs, the
reasonable costs of investigators, the reasonable fees and expenses of
attorneys, accountants, financial advisors or other experts, and other
reasonable expenses of litigation or administrative proceedings) incurred due to
the matter for which indemnification is sought, but any recovery shall be net of
any economic benefit to which the Indemnified Party is entitled due to such
liabilities, expenses, costs or loss, including, without limitation, (i) any tax
refund, reduction or benefit, (ii) any insurance proceeds to which the
Indemnified Party is entitled and (iii) any warranty reimbursements
(collectively, “Damages”).

(e) Assertion and Defense of Indemnification Claims.

(1) Assertion of Claim. Buyer or Sellers (“Indemnified Party”), as applicable,
shall give notice to the other (“Indemnifying Party”) as soon as reasonably
possible after the Indemnified Party has actual knowledge of any claim to which
the Indemnifying Party has an obligation to indemnify, including the amount, if
known, and shall promptly supply any other information in possession of the
Indemnified Party supporting the claim. The omission by the Indemnified Party to
give Notice as soon as reasonably possible will not relieve the Indemnifying
Party of its indemnification obligations, unless the failure to give notice to
the Indemnifying Party materially prejudices the Indemnifying Party or notice is
given after the end of the survival period of the applicable representation of
warranty or other basis of the claim. All indemnification claims must be
asserted by giving notice within the survival period of the applicable
representation or warranty or other basis for the claim. Buyer shall have the
right to set off any Damages it may incur against the amount it owes Sellers.
This right of set off shall be in addition to any other rights or remedies Buyer
may have against Sellers.

(2) Defense of Undisputed Claim. The Indemnified Party will permit the
Indemnifying Party (at its expense) to assume the defense of any third party
claim in any litigation. The Indemnifying Party may settle or compromise any
third party claim or litigation only with the consent of the Indemnified Party,
which consent shall not be unreasonably withheld. The Indemnified Party shall
have the right at all times to participate in the defense, settlement,
negotiations or litigation relating to any third party



--------------------------------------------------------------------------------

claim or demand at its own expense. If the Indemnifying Party does not assume
the defense of any matter which it has an obligation to indemnify, then the
Indemnified Party shall have the right to defend any such third party claim or
demand, and will be entitled to settle any such claim or demand in its
discretion, all at the expense of the Indemnifying Party. In any event, the
Indemnified Party will cooperate in the defense of any such action at the
expense of the Indemnifying Party and the pertinent records of each party shall
be available to the other with respect to the defense.

(3) Defense of Disputed Claim. Should an Indemnifying Party provide Notice to
the Indemnified Party regarding a claim or action by a third party for which the
Indemnifying Party denies liability, the Indemnified Party shall give the
Indemnifying Party a reasonable opportunity: (1) to conduct any proceedings or
negotiations in connection therewith; (2) to take all other required steps or
proceedings to settle or defend any third party action; or (3) to employ counsel
to contest any third party claim or action in the name of the Indemnified Party
or otherwise. If the Indemnifying Party desires to assume the defense of the
third party claim or action, it shall promptly give Notice to the Indemnified
Party. The Indemnifying Party and the Indemnified Party may participate in the
defense at their own expense.

(f) Limitation on Recovery. Anything in this Agreement to the contrary
notwithstanding, there shall be no recovery under (I) Section 8.(b)(1) or the
first sentence of Section 8.(c), as applicable, until the total claims for
indemnification under those provisions exceed Fifty Thousand Dollars ($75,000);
or (II) Section 8 for Damages in excess of the Price.

(g) Sole Remedy. Each party agrees that its sole remedy in respect to breach of
any warranty or representation by the other party shall be limited to
indemnification pursuant to this Section 8.

9. Covenants.

(a) Covenants of Sellers and Principal Shareholders.

(1) Prior to any Option Grantees executing any of the Option Plan Termination
Documents, (i) the Company shall have provided full disclosure to all Sellers of
the terms and conditions on which the Company proposes to terminate the GeneSeek
Option Plan; and (ii) all of the Sellers shall have approved all payments to the
Option Grantees pursuant to the Option Grantee Documents.

(2) Principal Shareholders warrant, represent, covenant and agree that (i) they
each own 50% of the shares in Geneseek Biosciences Ltd. (“Indian Corp Shares”),
a corporation organized under the laws of India (“Indian Company”); (ii) the
Indian Company has never had any shareholders other than the Principal
Shareholders, has never conducted business, has never had any employees or
consultants, has no liabilities and has no cash other than a modest bank
account; (iii) the Indian Corp. Shares were validly authorized and issued, are
fully paid and non-



--------------------------------------------------------------------------------

assessable and were not issued in violation of any applicable laws; (iv) they
each own the Indian Corp Shares free and clear of all claims, liens and
encumbrances of any kind; (v) they have the authority to transfer the Indian
Corp Shares to Buyer; (vi) they shall determine promptly the necessary steps and
associated costs to transfer the Indian Corp Shares to Buyer and so advise
Buyer; (vii) they shall take no action with respect to the Indian Company
without first obtaining the prior written approval of Buyer; (viii) they shall
hold the Indian Corp Shares in trust for Buyer and (A) immediately deliver or
assign the Indian Corp Shares as directed by Buyer without any additional
consideration; or (B) take such actions as directed by Buyer without additional
consideration.

(3) Oommen agrees not to engage in any business that competes, directly or
indirectly, with a product or service of the Company, individually or as an
owner, officer, director, manager, employee, consultant or independent
contractor of any other firm or organization (“Competitive Activity”) related to
the fields of Genomics (as defined below) or Bioinformatics (as defined below)
in the United States of America and every foreign county in which Company is
doing business on the Closing Date (“Territory”) for a period of sixty
(60) months following the Closing Date. Oommen acknowledges that the Company’s
Genomic and Bioinformatic products and services are marketed throughout the
United States of America and numerous countries.

(4) Pomp is presently a full time employee (defined as 9 months effort or
greater) at the University of North Carolina at Chapel Hill (“UNC”) and the
parties wish to acknowledge Pomp’s right to continue his academic work. While
Pomp is a full time employee at UNC or any other academic institution or at any
not-for-profit institution outside the field of agribusiness in the food and
animal industries, Pomp agrees that he shall not, individually or as an owner,
officer, director, manager, employee, consultant or independent contractor of
any other firm or organization (including without limitation UNC or any other
academic institution or at any not-for profit outside the field of agribusiness
in the food and animal industries), provide Genomic or Bioinformatic products or
services to commercial agribusiness in the food or animal industries for any
reason in the Territory, regardless of whether Pomp will be entitled to receive
compensation or any other consideration in exchange therefor, for a period of
sixty (60) months following the Closing Date. The period of time between the
Closing Date and the date on which Pomp is no longer a full time employee of UNC
or of any academic or not-for-profit institution outside the field of
agribusiness in the food and animal industries (“End Date”) is referred to as
the “Covered Period”. Pomp acknowledges that the Company’s Genomic and
Bioinformatic products and services are marketed throughout the United States of
America and numerous countries.

Notwithstanding anything herein to the contrary, while Pomp is employed full
time at UNC or any other academic institution or at any not-for-profit
institution outside the field of agribusiness in the food and animal industries,
Pomp shall not be prohibited in connection with such employment from conducting
any research, or from working with any collaborators, with any rodent and/or
human populations, samples, DNA or data.



--------------------------------------------------------------------------------

(5) Subject to the last paragraph of Section 9.(a)(4), after the End Date, Pomp
agrees not to engage in any Competitive Activity related to the fields of
Genomics or Bioinformatics in the Territory for a period of sixty (60) months
following the Closing Date minus the number of days in Covered Period, if any.

(6) The term “Genomic” or “Genomics” includes but is not limited to genotyping,
SNP discovery, and DNA sequence analysis, and services associated with providing
these analyses.

(7) The term “Bioinformatic” or “Bioinformatics” shall mean the use of computer
science, mathematics, and information theory to model and analyze biological
systems, especially systems involving genetic material.

(b) Buyer’s Covenants. Buyer covenants and agrees with Sellers that within one
year following Closing, Buyer shall cause the Company to spend an aggregate of
One Million Dollars ($1,000,000) for purchase of equipment for use in the
Business. Sellers shall be entitled to injunctive remedies for breach of this
provision.

10. Transactions Subsequent to Closing.

(a) Further Assurances. Buyer and each Seller agree that, from time to time
after Closing, and upon request, they shall execute, acknowledge and deliver
such other instruments as reasonably may be required to more effectively
transfer and vest in Buyer the Seller’s Shares or to otherwise carry out the
terms and conditions of this Agreement.

11. Tax Matters.

(a) Tax Sharing Agreements. Sellers will cause any tax sharing or other
allocation agreement with respect to Taxes between Company and Sellers (or any
affiliates) to be terminated as of the Closing Date so that they have no further
effect for any taxable period. This Section 11 and Section 4(l) above shall
control all of the parties’ respective obligations for Taxes affecting Company
and supersedes any and all prior agreements, contracts or understandings
regarding Company’s Taxes. Section 11 shall control any conflict between
Sections 11 and 4.(l).

(b) Tax Returns.

(1) Income Tax Returns. Buyer shall cause Company to consent to join, for all
Tax periods of Company ending on or before the Closing Date for which Company is
eligible to do so, in any consolidated or combined federal, state or local
Income Tax Returns of Sellers. Buyer and Sellers shall make any available
election that will cause the taxable year of the Company to end on the Closing
Date. Buyer shall cause to be prepared and timely filed any and all consolidated
or combined federal, state or local Income Tax Returns as well as any separate
federal, state, local or foreign Income Tax Returns for Company for all Tax
periods of Company ending



--------------------------------------------------------------------------------

before, on or after the Closing Date. Sellers shall have the right to approve
all income tax Returns of Company that are prepared by or at the direction of
Buyer that covers a tax period ending on or before the Closing Date and any
period beginning before and ending after the Closing Date (a “Straddle Period”),
which approval shall not be unreasonably withheld, conditioned or delayed.
Sellers shall pay on a timely basis all income Taxes in respect to the period
ending on or before the Closing Date (“Pre-Closing Period”) shown as due on such
Returns except to the extent included in Final Closing Liabilities (as defined
in Section 12.(e)). Buyer shall pay on a timely basis all income Taxes in
respect to tax periods of Company ending after the Closing Date (“Post Closing
Period”). The parties shall make available to each other copies of the portions
of such Returns relating to Company for taxable years ending before or including
the Closing Date.

(2) Non-Income Tax Returns. Buyer shall cause to be prepared and timely filed
all non-Income Tax Returns of Company for all Tax periods ending before, on or
after the Closing Date. Seller shall have the right to approve all non-Income
Tax Returns of Company that are prepared by or at the direction of Buyer that
covers a tax period ending on or before the Closing Date or for any Straddle
Period, which approval shall not be unreasonably withheld or delayed. Except to
the extent included in Permitted Liabilities, Sellers shall pay on a timely
basis all non-Income Taxes in respect of the Pre-Closing Period as shown as due
on such returns; provided, that Buyer shall pay or cause Company to pay on a
timely basis the portion of such Pre-Closing Period non-Income Taxes which are
part of the Closing Liabilities. Buyer shall cause Company to pay all non-Income
Taxes to which such non-Income Tax Returns relate for all periods after the
Closing Date. The parties shall make available to each other copies of
non-Income Tax Returns of the Companies covering Tax periods ending before or
including the Closing Date.

(3) Buyer will make (and Sellers will cooperate in making) any available
elections to have the Company’s taxable year end on the Closing Date. In order
to determine the allocation of taxes for a Straddle Period (“Straddle Period
Taxes”) between the Pre-Closing Period and the Post Closing Period as
follows: (i) in the case of any Straddle Period Taxes other than Straddle Period
Taxes based upon income or receipts, the Pre-Closing Period Taxes for all
Business activities or operations that are related to the passage of time (e.g.
income or real estate taxes) shall be determined as the amount of Straddle
Period Tax multiplied by a fraction the numerator of which is the number of days
in the Tax period ending on the Closing Date and the denominator of which is the
number of days in the entire Tax period, and (ii) in the case of any Straddle
Period Taxes based upon or related to income or receipts, the Pre-Closing Period
Taxes shall be determined as the amount which would be payable if the Straddle
Period ended as of the Closing Date; provided however, any Taxes payable as a
result of an event or series of events that fixes liability (e.g. payroll taxes)
shall be payable by the party who owned GeneSeek on the date the event occurred
that fixed liability. Any credits or refunds relating to a Straddle Period shall
be taken into account (and allocated between the Parties) as though the relevant
Pre-Closing Period of such Straddle Period ended on the Closing Date. All
determinations necessary to give effect to the foregoing allocations shall be
made in a manner that does not



--------------------------------------------------------------------------------

accelerate deductions or defer income. With respect to any such Straddle Period
returns or filings, the non-filing party shall pay to the filing party, upon
written notice form the filing party and not later than five Business Days
before the due date for payment of such Taxes, an amount equal to the portion of
such Straddle Period Taxes for which the non-filing party is liable under this
Section, and the filing party shall, promptly following the filing thereof,
provide the non-filing party with a copy of such return or other filing and a
copy of a receipt showing payment of any such Straddle Period Tax.

(c) Allocation of Income Tax Benefits. If any adjustments shall be made to any
federal, state, local or foreign Income Tax returns relating to Company for the
Pre-Closing Period which result in any Income Tax detriment to Company with
respect to such period and any Income Tax benefit to Company for any Tax period
ending after the Closing Date (to the extent such Income Tax benefit is realized
after the Closing Date), Buyer shall be entitled to the benefit of such Income
Tax benefit but an indemnification for the Tax detriment will be reduced by the
amount of such Tax benefit. If any adjustment shall be made to any federal,
state, local or foreign Income Tax returns relating to Company for any Tax
period ending after the Pre-Closing Period which result in any Income Tax
detriment to Buyer, Company or any affiliate of Buyer with respect to such
period and any Income Tax benefit to Sellers or any affiliate of Sellers for any
Pre-Closing Period, Buyer shall be entitled to the benefit of such Income Tax
benefits to the extent of the related Income Tax detriment except to the extent
Sellers paid such Taxes or it was reflected in Purchase Price.

(d) Sellers’ Tax Indemnity. Subject to the limitations set forth in
Section 8(f), from and after the Closing Date, Sellers shall pay for, and shall
indemnify, defend and hold harmless each of the Buyer and Company from and
against, any liability for Taxes imposed on Company in respect to the
Pre-Closing Period (net of any related corresponding tax benefit) to the extent
not included in the Permitted Liabilities.

(e) Refunds. Anything in this Agreement to the contrary notwithstanding, any
refunds of Taxes received by Company attributable to the Pre-Closing Period
shall be for the benefit of Buyer.

(f) Tax Audits. Buyer shall promptly notify Sellers in writing upon receipt by
Buyer, any affiliate of Buyer, or Company of notice of any pending or threatened
federal, state, local or foreign Tax audits, examinations or assessments of
Company (other than consolidated or combined Income Tax audits, examinations or
assessments), so long as any Taxable year within the Pre-Closing Period remains
open. Sellers shall have the sole right to represent Company and its
predecessors in any Tax audit or administrative or court proceeding relating to
the Pre-Closing Period, and to employ counsel of its choice at its expense;
provided Sellers shall not agree or consent to any proposed adjustment that
adversely affects Company after the Closing without Buyer’s prior written
consent, which shall not be unreasonably withheld or delayed. Buyer shall not
file any amended Tax Return or take any other action which would have the effect
of reducing the Purchase Price, increasing Sellers’ liability for Taxes of
Indemnification without notifying Sellers in advance and providing Sellers a
reasonable opportunity to review and consent thereto, which consent shall not be
unreasonably withheld, delayed or conditioned.



--------------------------------------------------------------------------------

(g) Buyer’s Indemnity. From and after the Closing Date, Buyer shall indemnify,
defend and hold Seller and its affiliates harmless from and against, any
liability for all Taxes for Tax periods (or portion thereof) of Company which
occur or begin after the Closing Date, including, without limitation, any such
liability with respect to operations of Company and dispositions of assets by
Company after the Closing Date, and Buyer shall pay, indemnify and hold Seller
and its affiliates harmless from and against any liability resulting directly or
indirectly from any breach or nonfulfillment of any agreement or covenants on
the part of Buyer or Company under this Section 11.

12. Final Determination of Cash Price.

a. As soon as practicable, but in no event later than sixty days following the
Closing, Buyer shall prepare, or cause to be prepared, and deliver to Seller the
values, determined in accordance with this Agreement, as of the Closing Date for
Total Assets (“Closing Date Total Assets Statement”) and Total Liabilities
(“Closing Date Total Liabilities Statement (collectively, “Closing Date
Statements”).

b. Sellers shall have thirty days following the receipt of complete and accurate
data from Buyer regarding computation of the Closing Date Statements to review
the Closing Date Statements after their delivery by Buyer. If Sellers determine
that any of the Closing Date Statements has not been prepared in accordance with
the Agreement, Sellers shall, on or before the last day of such thirty day
period, send its objections to Buyer in writing (“Sellers’ Objection”), setting
forth a specific description of the basis of Sellers’ determination and the
adjustments to such Closing Date Statements to which Sellers object. If no
Sellers’ Objection is sent to Buyer within such thirty day period, then the
Closing Date Statements become the final Total Assets and Total Liabilities as
of the Closing Date.

c. Sellers shall have thirty days from its receipt of Sellers’ Objection to
review and respond to Sellers’ Objection (“Sellers’ Review Period”).

d. Buyer and Sellers shall use reasonable efforts to resolve any disagreements
with respect to the proposed adjustments set forth in Sellers’ Objection. If
Buyer and Sellers are unable to resolve such disagreements within the Sellers’
Review Period, they shall refer any remaining disagreements (“Unresolved Items”)
to the CPA Firm (as defined below) which, acting as experts and not as
arbitrators, shall determine, on the basis set forth in and in accordance with
the Agreement, and only with respect to the Unresolved Items, whether and to
what extent, if any, the Closing Date Statements require adjustment. Sellers and
Buyer shall instruct the CPA Firm to deliver its written determination to
Sellers and Buyer no later than thirty days after such disagreements are
referred to the CPA Firm. The CPA Firm’s determination shall be conclusive and
binding upon Sellers and Buyer.

e. The amount of Total Assets and Total Liabilities as of the Closing Date
agreed upon or as determined by the CPA Firm as provided in this Section 12, as
applicable, shall be the “Final Closing Total Assets” and “Final Closing Total
Liabilities”, respectively. The term “Final Closing Net Assets Value” shall mean
the Final Closing Total Assets minus the Final Closing Total Liabilities.



--------------------------------------------------------------------------------

f. The fees and disbursements of the CPA Firm shall be borne by Sellers and
Buyer based on the following formula: (i) Sellers shall pay that portion of such
fees and expenses equal to the total of such fees and expenses multiplied by a
fraction, the numerator of which is the amount of the Unresolved Items resolved
in favor of Buyer and the denominator of which is the total amount of Unresolved
Items; and (ii) Buyer shall pay that portion of such fees and expenses equal to
the total of such fees and expenses multiplied by a fraction, the numerator of
which is the amount of Unresolved Items resolved in favor of Sellers and the
denominator of which is the total amount of Unresolved Items.

g. Buyer and Sellers shall make readily available to the CPA Firm all relevant
books and records and any work papers (including those of the parties’
respective accountants, to the extent permitted by such accountants) relating to
the Closing Date Statements and to Sellers’ Objection and all other items
reasonably requested by the CPA Firm in connection with its review. Sellers and
their accountants shall have reasonable access to all information used by Buyer
in preparing, and employees of the Company and its agents involved in the
preparation of, the Closing Date Statements, including, in each case, the work
papers of Buyer’s accountants, in each case during regular business hours and
upon reasonable advance notice. Each party shall have reasonable access to all
information used by the CPA Firm in reaching its determination.

h. The term “CPA Firm” shall mean an independent certified public accounting
firm agreed to by Sellers and Buyer.

13. Notices. All notices and other communications required or permitted under
this Agreement shall be given if mailed by registered or certified mail, postage
prepaid, or otherwise delivered by hand or messenger, fax, nationally recognized
overnight courier or telegram to the parties at the following addresses, or to
such other changed address as such party may have given by notice:

 

Buyer:    Neogen Corporation    620 Lesher Place    Lansing, Michigan 48912   
Attn: President    Facsimile:    517-372-0108    Email: jherbert@neogen.com
And a copy to:    Lowe Law Firm, P.C.    Attention: Richard C. Lowe    2375
Woodlake Drive, Suite 380    Okemos, MI 48864    Facsimile:    517-908-0901   
Email:dlowe@lowelaw.net



--------------------------------------------------------------------------------

Sellers:    To the addresses listed on attached Exhibit A    And a copy to:   
David A. Rubenstein    Drinker Biddle & Reath LLP    191 N. Wacker Drive   
Chicago, IL 60606    Facsimile: 312-569-3134    Email: david.rubenstein@dbr.com

14. Applicable Law; Venue. This Agreement has been executed, delivered and
accepted at and shall be deemed to have been made at Lansing, Michigan and shall
be interpreted and the rights and liabilities of the parties shall be determined
in accordance with the laws of the State of Michigan. The parties waive personal
service of any and all process upon them and consent that all such service of
process be made by registered mail directed to the parties at their addresses
set forth on Exhibit A of the Agreement and service so made shall be deemed to
be completed five business days after the material shall have been deposited in
the mail, postage prepaid. The parties agree that any action shall be brought in
the court of appropriate jurisdiction in Ingham County, Michigan or U.S.
District Court for the Western District of Michigan. The parties consent to
jurisdiction and waive all claims of improper venue and forum non-conviens.

15. Integration. This Agreement (including attached Exhibits and Schedules) and
the Confidentiality Agreement, dated on or about September 30, 2009 sets forth
the entire agreement and understanding between the parties as to the subject
matter, and supersedes all prior discussions, representations, amendments or
understandings of every kind and nature between them.

16. Amendments. Any amendment, alteration, supplement, modification or waiver
shall be invalid unless it is in writing and signed by all parties.

17. Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without the provision.

18. Assignability. This Agreement may be assigned by Buyer without the prior
written consent of Sellers; provided, Buyer shall continue to be liable for the
performance of all obligations pursuant to the Agreement. Sellers may not assign
this Agreement without the prior written consent of Buyer, which consent may be
withheld for any or no reason; provided that Sellers may assign rights hereunder
to their heirs or personal representatives; provided further that Sellers shall
remain liable for all obligations pursuant to this Agreement.



--------------------------------------------------------------------------------

19. Benefit. This Agreement shall be binding upon and inure to the benefit of
Buyer and its successors and assigns and of Sellers and their respective
personal representatives, heirs, successors and permitted assigns.

20. Captions. Captions contained in this Agreement are inserted for reference
and in no way define, limit, extend or describe the Agreement or the intent of
any provision in this Agreement.

21. Pronouns. All pronouns and any variation thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural as the identity of the
parties may require.

22. Exhibits. The parties agree that the Exhibits attached to this Agreement
shall be treated for all purposes as part of this Agreement.

23. Prevailing Party. The prevailing party in any arbitration or permitted
litigation involving this Agreement shall be entitled to recover, in addition to
any other relief obtained, the costs and expenses, including reasonable
attorney’s fees and expenses, incurred by the prevailing party.

24. Construction of Agreement. The parties agree that this Agreement has been
jointly drafted and that neither party may assert an ambiguity in the
construction of this Agreement against another party because the other party
allegedly drafted the allegedly ambiguous provision.

25. Interpretation. Whenever the words “include,” “includes,” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The term “Company’s knowledge” shall mean the actual
knowledge of those individuals set forth on Exhibit 25. All terms defined in
this Agreement shall have the defined meanings when used in any certificate or
other document made or delivered pursuant to the Agreement unless otherwise
defined in the Agreement. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms. Any
agreement, instrument, or statute defined or referred to in this Agreement or in
any agreement or instrument that is referred to in the Agreement means such
agreement, instrument, or statute as from time to time amended, qualified or
supplemented, including (in the case of agreements and instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and all attachments thereto and instruments incorporated therein.
References to any person or entity are also to its permitted successors and
assigns.

26. Defined Terms. Defined terms used in this Agreement have the meanings
ascribed to them in the paragraphs contained in attached Exhibit 26.



--------------------------------------------------------------------------------

27. Expenses. Each party shall pay its own costs associated with the preparation
and negotiation of this Agreement; provided, no portion of the costs or fees of
this transaction shall be paid for by Company, except to the extent taken into
account in calculating the Post-Closing Purchase Price Adjustment Amount.

28. Appointment of Seller Representative.

(a) Upon completion of Closing, and without any further action, Sellers appoint
Oommen (“Seller Representative”) as agent and attorney in fact by and for each
Seller (“Seller Beneficiaries”) to give and receive notices and communications,
to receive payments, to agree to, negotiate, enter into settlements and
compromises of claims, and initiate arbitration and litigation and comply with
orders of any arbitration panel and court with respect to, such claims, to act
on behalf of the Seller Beneficiaries with respect to the determination of all
Damages, and to take all actions necessary or appropriate in the judgment of the
Seller Representative for the accomplishment of any of the preceding. The Seller
Beneficiaries may remove an incumbent representative and designate a successor
representative if the designated representative dies, resigns or is removed at
any time by approval in writing of Seller Beneficiaries representing at least a
majority of the Sellers’ Shares immediately preceding the Closing. Notices or
communications by Buyer to the Seller Representative or from the Seller
Representative to Buyer shall constitute notice or communication to or from each
of the Seller Beneficiaries. The power of attorney granted by Sellers to the
Seller Representative shall be irrevocable and coupled with an interest.

(b) The Seller Representative shall not be liable to any Seller for any act done
or omitted under this Agreement while acting in good faith and in the exercise
of reasonable judgment (including but not limited to making payment to the
Seller Representative for all Seller Beneficiaries). The Seller Beneficiaries,
as a class, ratably in accordance with their respective ownership percentage
interest, shall indemnify the Seller Representative and hold the Seller
Representative harmless against any loss, liability or expense incurred.

(c) A decision, act, consent or instruction of the Seller Representative shall
constitute a decision by all Seller Beneficiaries and shall be final, binding
and conclusive upon each of the Seller Beneficiaries, and Buyer may rely upon
such written decision, consent or instruction of the Seller Representative as
being the decision, consent or instruction of each of the Seller Beneficiaries.
Buyer shall not have any liability to any person or entity for any acts done by
it in accordance with such decision, consent or instruction of the Seller
Representative.

[The rest of this page has intentionally left blank.]



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first above written.

 

Sellers:             /s/ Abraham Oommen                       
                                                  
/s/ Daniel H. Pomp                     
                                                                     Abraham
Oommen     Daniel H. Pomp /s/ Anna M. Oommen                      
                                                                               
                                         
                                                      Anna M. Oommen      
University of Nebraska Foundation     University of Nebraska Technology Park,
LLC By:   /s/ Daniel Morin                                        
                                     By:   /s/ Stephen
Frayser                                        
                                                                        
                                                            ,      
                                                                       
          ,   Its     Director of
Investments                                                Its
    President                                                          Company:
    Buyer: GeneSeek, Inc.     Neogen Corporation By:  
/s/ Abraham Oommen                         
                                            By:  
/s/ James L. Herbert                       
                                                         Abraham Oommen, its
President       James L. Herbert, its Chairman   and Chief Executive Officer    
 

 



--------------------------------------------------------------------------------

Amendment No. 1

to Stock Purchase Agreement

This Amendment No. 1 (“Amendment No. 1”) is made on June 28, 2010 between Neogen
Corporation, a Michigan Corporation, (“Buyer”), GeneSeek, Inc., a Nebraska
Corporation (“Company”), and all former Shareholders of the Company (“Sellers”).

Recitals

A. The parties entered into a Stock Purchase Agreement as of March 31, 2010 by
which Purchaser purchased all of the Sellers’ stock in the Company (“SPA”).

B. The parties desire to amend the SPA on the terms contained in this Amendment
No. 1.

The parties agree as follows:

1. Defined Terms. Capitalized terms in this Amendment No. 1 shall have the same
meaning ascribed to them as in the SPA.

2. Seller Representative. Pursuant to Section 28 of the SPA, Abraham Oommen is
the incumbent Seller Representative.

3. Amendment of Sections 2.(c)(1). Section 2.(c)(1) of the SPA shall be deleted
in its entirely and replaced with the following:

“(1) The Applicable Percentage times 50% of the excess, if any, of the sum of
the Gross Profit (as defined in Section 2.(d)(2)) minus Applicable Depreciation
(as defined in Section 2.(d)(5)) minus the Base (as defined in Section 2.(d)(6))
for the first Counting Year (as defined in Section 2.(d)(1)) after the Closing
Date; provided in no event shall the amount payable by Buyer pursuant to
Section 2.(a), (b) and (c)(1) exceed the Cap (as defined in Section 2.(d)(7)).”

4. Amendment of Section 2.(c)(2). Section 2.(c)(2) of the SPA shall be deleted
in its entirely and replaced with the following:

“(2) The Applicable Percentage times 50% of the excess, if any, of the sum of
the Gross Profit minus Applicable Depreciation minus the Base for the second
Counting Year after the Closing Date; provided in no event shall the amount
payable by Buyer (i) pursuant to Section 2.(a), (b), (c)(1) and (c)(2) exceed
the Cap.”

5. Amendment of Section 2.(c)(3). Section 2.(c)(3) of the SPA shall be deleted
in its entirely and replaced with the following:

“(3) The Applicable Percentage times 50% of the excess, if any, of the sum of
the Gross Profit minus Applicable Depreciation minus the Base for the third
Counting Year after the Closing Date; provided in no event shall the amount
payable by Buyer (i) pursuant to Section 2.(c)(3) exceed One Million Five
Hundred Thousand Dollars ($1,500,000); and (ii) pursuant to Section 2.(a), (b),
(c)(1), (c)(2) and (c)(3) exceed the Cap.”

 

1



--------------------------------------------------------------------------------

6. Amendment of Sections 2.(d)(9) and (10). Sections 2.(d)(9) and (10) of the
SPA are deleted in their entirety.

7. Amendment of Section 8.(f). Section 8.(f) is amended to change the word
“Fifty” to “Seventy Five”.

8. Other Provisions. Expect as expressly modified by this Amendment No. 1, all
SPA provisions shall be effective.

9. Incorporation of Terms. The parties agree that all of the provisions
contained in Sections 13 through 21, 23 through 25 and 27 of the SPA shall be
incorporated into this Amendment No. 1.

[The remainder of this page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

  BUYER:   NEOGEN CORPORATION June 28, 2010   By:  

/s/ James L. Herbert

    James L. Herbert,     Its Chairman   COMPANY:   GENESEEK, INC. June 28, 2010
  By:  

/s/ James L. Herbert

    James L. Herbert,     Its: President   SELLERS: July 12, 2010   By:  

/s/ Abraham Oommen

    Abraham Oommen,     Seller Representative

 

3